 

EXECUTION VERSION

EXHIBIT 10.2

 

AMENDMENT NO. 1 TO CLASS A-1R NOTE PURCHASE AGREEMENT

 

AMENDMENT NO. 1 dated as of October 18, 2018 (this "Agreement") between GARRISON
FUNDING 2018-2 LTD. (formerly known as Garrison Funding 2016-2 Ltd.) (the
"Issuer"), GARRISON FUNDING 2018-2 LLC (formerly known as Garrison Funding
2016-2 LLC) (the "Co-Issuer" and, together with the Issuer, the "Co-Issuers"),
NATIXIS, NEW YORK BRANCH, in its capacity as Class A-1R Note Agent (the "Class
A-1R Note Agent"), and VERSAILLES ASSETS LLC, as Class A-1R Initial Noteholder
(the "Class A-1R Initial Noteholder").

 

The Co-Issuers, the Class A-1R Note Agent and the Class A-1R Initial Noteholder
are parties to a Class A-1R Note Purchase Agreement dated as of September 29,
2016 (as amended, modified and supplemented and in effect from time to time, the
"Class A-1R Note Purchase Agreement").

 

The Co-Issuers, the Class A-1R Note Agent and the Class A-1R Initial Noteholder
wish now to amend the Class A-1R Note Purchase Agreement in certain respects,
and accordingly, the parties hereto hereby agree as follows:

 

Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Class A-1R Note Purchase Agreement are used herein as defined
therein. This Agreement shall constitute a Transaction Document for all purposes
of the Class A-1R Note Purchase Agreement and the other Transaction Documents.

 

Section 2. Class A-1R Note Purchase Agreement Amendments. As of the date hereof,
the Class A-1R Note Purchase Agreement is hereby amended to delete the red
stricken text (indicated textually in the same manner as the following example:
red stricken text) and the green, stricken text (indicated textually in the same
manner as the following example: green, stricken text) and to add the bold, blue
and double-underlined text (indicated textually in the same manner as the
following example: bold, blue and double-underlined text) and the green,
underlined text (indicated as follows: green, underlined text), in each case, as
set forth on the pages of the Class A-1R Note Purchase Agreement attached as
Annex A hereto.

 

Section 3.  Representations and Warranties.

 

(a)Before and after giving effect to the amendments contemplated pursuant to
this Agreement, the Co-Issuers represent and warrant that (i) their
representations and warranties set forth in Section 4.01 of the Class A-1R Note
Purchase Agreement, and in each of the other Transaction Documents, that contain
materiality or material adverse effect qualifiers, are true and complete, and
all other of their representations and warranties set forth in said Section
4.01, and in each of the other Transaction Documents, are true and complete in
all material respects, in each case on the date hereof as if made on and as of
the date hereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), and as if
each reference in said Section 4.01 to "this Agreement" included reference to
this Agreement (it being agreed that it shall be deemed to be an Event of
Default under the Indenture if any of the foregoing representations and
warranties shall prove to have been incorrect in any material respect when made)
and (ii) no Default or Event of Default has occurred and is continuing on the
part of the Co-Issuers.

 

(b)Before and after giving effect to the amendments contemplated pursuant to
this Agreement, the Class A-1R Initial Noteholder represents and warrants to the
Co-Issuers and the Class A- 1R Note Agent that its representations and
warranties set forth in Section 4.02 of the Class A-1R Note Purchase Agreement
that contain materiality or material adverse effect qualifiers, are true and
complete,

 

--------------------------------------------------------------------------------

- 2 -

 

and all other of its representations and warranties set forth in said Section
4.02 are true and complete in all material respects, in each case on the date
hereof as if made on and as of the date hereof (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date), and as if each reference in said Section 4.02 to "this
Agreement" included reference to this Agreement.

 

(c)Each of the Co-Issuers and the Class A-1R Initial Noteholder represents and
warrants that this Agreement has been duly and validly executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable insolvency, bankruptcy or other laws affecting creditors' rights
generally, or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law.

 

Section 4. Conditions Precedent. The amendments set forth in Annex A hereto
shall become effective, as of the date hereof, upon receipt by the Class A-1R
Note Agent of counterparts of this Agreement executed by the parties hereto.

 

Section 5. Purchase of Note. On the basis of the representations, warranties and
agreements contained herein and in the Indenture, but subject to the terms and
conditions set forth herein, in the Class A-1R Note Purchase Agreement and in
the Indenture, Versailles Assets LLC, as Class A-1R Noteholder, agrees to
acquire from the Co-Issuers, on the date hereof, Class A-1R-R Senior Secured
Revolving Floating Rate Notes due 2029 with a maximum principal amount (when
fully funded by Versailles Assets LLC in accordance with the Class A-1R Note
Purchase Agreement and the Indenture) of U.S.$50,000,000.

 

Section 6. Return and Issuance of Note. Versailles Assets LLC shall return the
Class A- 1R Note issued on the Closing Date to the Trustee for redemption in
accordance with Section 9.5(a) of the Indenture. The Co-Issuers shall execute
and deliver the Class A-1R Note issued on the Refinancing Date (as defined in
the Indenture) to the Trustee for authentication, and the Trustee shall
authenticate and deliver (or cause to be delivered) the Class A-1R Note issued
on the Refinancing Date in the name of Versailles Assets LLC to the address set
forth in delivery instructions from Versailles Assets LLC.

 

Section 7. Limited Amendment. The amendments set forth in Annex A hereto shall
be effective only in the specific instances described herein and nothing herein
shall be deemed to limit or bar any rights or remedies of the Class A-1R Note
Agent or to constitute an amendment or waiver of any other term, provision or
condition of any of the Transaction Documents in any other instance than as
expressly set forth herein or prejudice any right or remedy that the Class A-1R
Note Agent may now have or may in the future have under any of the Transaction
Documents. References in the Class A-1R Note Purchase Agreement to "this
Agreement" (and indirect references such as "hereunder", "hereby", "herein" and
"hereof") shall be deemed to be references to the Class A-1R Note Purchase
Agreement as amended hereby. For the avoidance of doubt and without limiting the
generality of the foregoing, the parties agree that no other change, amendment
or consent with respect to the terms and provisions of any of the Transaction
Documents (including without limitation the appendices, exhibits and schedules
thereto) is intended or contemplated hereby (which terms and provisions remain
unchanged and in full force and effect).

 

Section 8. Direction of Trustee. By executing this Agreement, the Co-Issuers,
the Class A-1R Note Agent and the Class A-1R Initial Noteholder hereby consent
to the terms of this Agreement and direct the Trustee to execute and deliver
this Agreement, and acknowledge and agree that the Trustee shall be fully
protected in relying upon the foregoing consent and direction and hereby release
the Trustee and its officers, directors, agents, employees and shareholders, as
applicable, from any liability for complying with such direction, except as a
result of the bad faith, gross negligence or willful misconduct of the Trustee.

 

 

--------------------------------------------------------------------------------

- 3 -

 

Section 9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 10. Miscellaneous. Except as herein provided, the Class A-1R Note
Purchase Agreement shall remain unchanged and in full force and effect. This
Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same amendatory instrument and any of the
parties hereto may execute this Agreement by signing any such counterpart.
Delivery of a counterpart by electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. THIS AGREEMENT AND ANY
RIGHT, REMEDY, OBLIGATION, CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING
TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. IN ACCORDANCE WITH SECTION 7.02(B) OF THE CLASS
A-1R NOTE PURCHASE AGREEMENT, THE ISSUER WILL, PROMPTLY FOLLOWING EXECUTION OF
THIS AGREEMENT BY THE PARTIES HERETO, PROVIDE COPIES OF THIS AGREEMENT TO S&P.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

GARRISON FUNDING 2018-2 LTD.,

as Issuer

By: /s/ Carrie Bunton                          

Name:  Carrie Bunton

Title:  Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Amendment No. 1 to Class A-IR Note Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

GARRISON FUNDING 2018-2 LLC,

as Co-Issuer

By: /s/ Donald J. Puglisi                          

Name:  Donald J. Puglisi

Title:  Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Amendment No. 1 to Class A-IR Note Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

NATIXIS, NEW YORK BRANCH,

as Class A-IR Note Agent

By: /s/ Christopher Gilbert                          

Name:  Christopher Gilbert

Title:  Executive Director

 

By: /s/ Michael R. Sierko                          

Name:  Michael R. Sierko

Title:  Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Amendment No. 1 to Class A-IR Note Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

VERSAILLES ASSETS LLC,

as Class A-1 R Initial Noteholder

By: /s/ David V. DeAngelis                          

Name:  David V. DeAngelis

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Amendment No. 1 to Class A-IR Note Purchase Agreement]

 

--------------------------------------------------------------------------------

 

ANNEX A

 

[attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Conformed through Amendment No. 1, dated as of October 18, 2018

ANNEX A

 

 

 

 

 

 

 

 

 

 

 

 

CLASS A-1R NOTE PURCHASE AGREEMENT

dated as of September 29, 2016

by and among

GARRISON FUNDING 20162018-2 LTD.,

as Issuer,

GARRISON FUNDING 20162018-2 LLC,

as Co-Issuer,

NATIXIS, NEW YORK BRANCH,

as Class A-1R Note Agent

and

EACH OF THE CLASS A-1R NOTEHOLDERS PARTY HERETO

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

Section 1.01.

Defined Terms.

2

 

Section 1.02.

Terms Generally.

5

ARTICLE II PURCHASE, SALE, PAYMENT AND DELIVERY

5

 

Section 2.01.

Purchase, Sale, Payment and Delivery of the Class A-1R Notes on the Closing
Date.

5

ARTICLE III CLASS A-1R COMMITMENTS AND BORROWINGS

6

 

Section 3.01.

Class A-1R Commitments.

6

 

Section 3.02.

Class A-1R Borrowings.

6

 

Section 3.03.

Class A-1R Reinvestment Borrowing.

7

 

Section 3.04.

Requests for Borrowings.

8

 

Section 3.05.

Funding of Borrowings.

9

 

Section 3.06.

Termination and Reduction of Commitments.

9

 

Section 3.07.

Repayment of Borrowings.

10

 

Section 3.08.

Procedures with Respect to Class A-1R Purchaser Rating Criteria.

11

 

Section 3.09.

Commitment Fee; Breakage Costs.

14

 

Section 3.10.

Class A-1R Commitment Register

14

ARTICLE IV REPRESENTATIONS AND WARRANTIES

16

 

Section 4.01.

Representations and Warranties.

16

 

Section 4.02.

Several Representations of Each Class A-1R Noteholder.

17

ARTICLE V CONDITIONS

20

 

Section 5.01.

Closing Date.

20

 

Section 5.02.

Conditions to Each Class A-1R Borrowing.

20

ARTICLE VI THE CLASS A-1R NOTE AGENT

22

 

Section 6.01.

Appointment.

22

 

Section 6.02.

Certain Duties and Responsibilities.

22

 

Section 6.03.

Compensation.

23

 

Section 6.04.

Resignation and Removal; Appointment of a Successor.

24

 

Section 6.05.

Acceptance of Appointment by Successor

25

 

Section 6.06.

Class A-1R Note Agent Criteria

26

ARTICLE VII MISCELLANEOUS

26

 

Section 7.01.

Notices.

26

 

Section 7.02.

Waivers; Amendments.

27

 

Section 7.03.

Successors and Assigns.

27

 

Section 7.04.

Survival

28

 

Section 7.05.

Counterparts; Integration; Effectiveness

29

 

Section 7.06.

Severability.

29

 

Section 7.07.

Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial
Right.

29

 

Section 7.08.

Benefits of Indenture.

30

 

Section 7.09.

Headings.

30

 

Section 7.10.

Non-Recourse Obligations.

30

 

Section 7.11.

Non-Petition.

30

 

Section 7.12.

Issuer Orders.

31

i

 

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

Page

 

 

 

Section 7.13.

Special Provisions Applicable to CP Conduits.

31

 

Section 7.14.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

32

 

SCHEDULE 2.01 LIST OF CLASS A-1R NOTEHOLDERS AND THEIR COMMITMENTS

 

EXHIBIT AFORM OF CLASS A-1R SALE AND TRANSFER AGREEMENT

EXHIBIT BFORM OF CLASS A-1R BORROWING REQUEST

EXHIBIT CFORM OF CLASS A-1R PREPAYMENT NOTICE

 

 

 

ii

 

--------------------------------------------------------------------------------

 

CLASS A-1R NOTE PURCHASE AGREEMENT (as amended, restated, supplemented or
modified from time to time, this "Agreement") dated as of September 29, 2016,
among:

 

(1)GARRISON FUNDING 2018-2 LTD. (formerly known as Garrison Funding 2016-2
Ltd.), an exempted company with limited liability incorporated under the laws of
the Cayman Islands (the "Issuer");



(2)GARRISON FUNDING 2018-2 LLC (formerly known as Garrison Funding 2016-2 LLC),
a limited liability company formed and existing under the laws of the State of
Delaware (the "Co-Issuer" and, together with the Issuer, the "Co-Issuers");

 

(3)each of the CLASS A-1R NOTEHOLDERS party hereto from time to time; and

 

(4)NATIXIS, NEW YORK BRANCH, as agent for the Class A-1R Noteholders (in such
capacity, together with its successors in such capacity, the "Class A-1R Note
Agent").

 

WHEREAS, the Issuer, the Co-Issuer and Deutsche Bank Trust Company Americas, as
Trustee, are party to an Indenture, dated as of September 29, 2016, as modified
by the Supplemental Indenture dated as of October 18, 2018 and as further
modified and supplemented and in effect from time to time (the "Indenture"),
pursuant to which the Co-Issuers (or the Issuer, as applicable) have issued the
Notes (as defined in the Indenture), including the Class A-1RR-R Senior Secured
Revolving Floating Rate Notes Due 20272029 (the "Class A-1R Notes"), in an
aggregate principal amount up to U.S.$25,000,00050,000,000;

 

WHEREAS, the Co-Issuers, the Class A-1R Note Agent and the Holders from time to
time of the Class A-1R Notes wish to evidence certain agreements relating to,
among other things, the right of the Co-Issuers to borrow, repay and re-borrow
amounts under the Class A-1R Notes during the Reinvestmentapplicable Revolving
Period (as defined herein) and the appointment of the Class A-1R Note Agent as
agent for the Class A-1R Noteholders, all as provided in this Agreement and in
the Indenture;

 

WHEREAS, the Class A-1R Noteholders are willing, on the terms and subject to the
conditions hereinafter set forth, to extend commitments to make advances of
funds to the Co-Issuers during the Reinvestmentapplicable Revolving Period to
fund Class A-1R Borrowings (as defined herein); and

 

WHEREAS, the proceeds of advances made by the Class A-1R Noteholders to fund
Class A-1R Borrowings hereunder will be used by the Issuer to fund the Revolver
Funding Account to cover anticipated draws on any Revolving Collateral
Obligations or Delayed Drawdown Collateral Obligations included in the Assets,
or to purchase additional Collateral Obligations.

 

Accordingly, in consideration of the covenants contained in this Agreement, the
parties hereto agree as follows:

 

 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS

Section 1.01.Defined Terms.  Capitalized terms used but not defined in this
Agreement shall have the respective meanings ascribed thereto in the Indenture,
which meanings shall prevail in the case of an inconsistency.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

"Agency Fee": The fee payable to the Class A-1R Note Agent pursuant to the
Indenture.

 

"Bail-In Action": The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-In Legislation": (a) At any time, the then applicable Commission Delegated
Regulation (if any) supplementing the Bank Recovery and Resolution Directive in
relation to Article 55 thereof and (b) with respect to any EEA Member Country
implementing Article 55 of the Bank Recovery and Resolution Directive, the
implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

 

"Bank Recovery and Resolution Directive" means: Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

"Breakage Costs":  The meaning specified in Section 3.09.

 

"Class A-1R Borrowing" or "Borrowing": The meaning specified in Section 3.02(a).

"Class A-1R Borrowing Conditions": The meaning specified in Section 5.02.

"Class A-1R Borrowing Date": Each day on which a Class A-1R Borrowing is made
(including the Class A-1R Reinvestment Borrowing Date), which day will be a
Business Day occurring during the Reinvestmentapplicable Revolving Period.

 

"Class A-1R Borrowing Request" or "Borrowing Request": The meaning specified in
Section 3.04.

"Class A-1R Commitment Register": The meaning specified in Section 3.10.

"Class A-1R Commitment Registrar": The meaning specified in Section 3.10.

"Class A-1R Commitments" or "Commitments": The commitments (whether or not
utilized) of a Holder of Class A-1R Notes to fund a portion of each Class A-1R
Borrowing pursuant to this Agreement from time to time during the
ReinvestmentRevolving Period in an aggregate amount up to but not exceeding the
commitment amount set forth for such Class A-1R Noteholder in Schedule 2.01
attached hereto; provided that each Class A-1R Commitment must be undertaken in
a minimum amount of not less than U.S.$10,000,000 and may be (i) reduced from
time to time as provided in Section 3.06 and (ii) adjusted from time to time
pursuant to transfers by or to a Class A-1R Noteholder as provided in Section
7.03. The aggregate amount of Class A-1R Commitments as of the date of this
Agreement is U.S.$25,000,00050,000,000.

2

 

--------------------------------------------------------------------------------

 

 

"Class A-1R Note Agent": Initially, Natixis, New York Branch.

"Class A-1R Note Interest":  The meaning specified in Section 3.02(e).

"Class A-1R Noteholders": The Initial Class A-1R Noteholder and each other
Person who is or becomes a party to this Agreement by virtue of its acquisition
of any Class A- 1R Notes and constitutes a Holder of Class A-1R Notes under the
Indenture.

 

"Class A-1R Prepayment": The meaning specified in Section 3.07(a).

 

"Class A-1R Prepayment Notice Date": The meaning specified in Section 3.07(c).

 

"Class A-1R Purchaser Rating Criteria": A test satisfied with respect to any
Holder of the Class A-1R Notes on each day during the Reinvestmentapplicable
Revolving Period if: (i) such Holder or the CP Conduit providing the funding for
such Holder has a short- term credit rating from S&P of at least "A-1" and, to
the extent DBRS is rating any Notes  then Outstanding, a DBRS Short Term Rating
of at least "R-1 (middle)"; (ii) such Holder's obligations are guaranteed by an
entity meeting the requirements under clause (i) at such time; or (iii) the
Global Rating Agency Condition is satisfied with respect to such Holder's
failure to satisfy the requirements under either of clause (i) or (ii) at such
time and both the Issuer and the Class A-1R Note Agent have consented thereto.
The Class A-1R Purchaser Rating Criteria will not apply after the Reinvestment
Period(x) after the applicable Revolving Period or (y) with respect to the
Termed-Out Class A-1R Notes.

 

"Class A-1R Reinvestment Borrowing": The meaning specified in Section 3.03(a).

 

"Class A-1R Reinvestment Borrowing Date": The last day of the Reinvestment
Period (or, if any such date is not a Business Day, the Business Day following
such date).

 

"Class A-1R Sale and Transfer Agreement": A transfer agreement entered into by a
Class A-1R Noteholder and its transferee for the transfer of Class A-1R Notes
and the assignment of a relative portion of such Class A-1R Noteholder's
Commitment, and delivered to the Issuer and the Class A-1R Note Agent,
substantially in the form of Exhibit A hereto.

 

"Conduit Rating Agency": Each nationally recognized investment rating agency
that is then rating the Commercial Paper Notes of any CP Conduit.

 

"Defaulting Holder": A Class A-1R Noteholder that has at any time failed to
discharge its obligations with respect to funding Borrowings when and as
required hereunder (other than failures so to fund (a) solely as a result of a
bona fide dispute as to whether the conditions to borrowing were satisfied on
the relevant Class A-1R Borrowing Date, but only for such time as such Class
A-1R Noteholder is continuing to engage in good faith discussions regarding the
determination or resolution of such dispute or (b) solely as a result of a
failure to so fund due to an administrative error or omission by such Class A-1R
Noteholder, unless such failure continues for five Business Days after such
Class A-1R Noteholder receives written notice or has actual knowledge of such
administrative error or omission).

 

3

 

--------------------------------------------------------------------------------

 

"Direct Tax Owner": The meaning specified in Section 4.02(k). "Downgrade
Draw":  The meaning specified in Section 3.08(c).

 

"Downgrade Draw Date":  The meaning specified in Section 3.08(c).

 

"EEA Financial Institution": (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

"EEA Member Country": Any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

"EEA Resolution Authority": Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

"Estimate Period": The meaning specified in Section 3.04(e).

 

"EU Bail-In Legislation Schedule" means the: The EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

"Excluded Liability": Any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

 

"Flowthrough Entity": The meaning specified in Section 4.02(k). "Funding
Entity": The meaning specified in Section 3.08(c).

 

"Guarantor": The meaning specified in Section 3.08(c).

"Initial Class A-1R Noteholder":  Versailles Assets LLC.

"Pro Rata Share": With respect to any Class A-1R Noteholder on any date of
determination, the ratio (expressed as percentage) of (a) such Class A-1R
Noteholder's Commitment on such date to (b) the aggregate amount of Class A-1R
Commitments on such date.

"Program Manager":  The investment manager or administrator of a CP Conduit, as
applicable.

"U.S. Person":A  "United  States  Person"  as  that  term  is  defined  in
Section

 

7701(a)(30) of the Code.

 

4

 

--------------------------------------------------------------------------------

 

"Revolving Period": The Reinvestment Period; provided that, with respect to the
Termed-Out Class A-1R Notes, the Revolving Period shall mean the period from the
Refinancing Date to and including the Term-Out Date, unless the Reinvestment
Period has been terminated prior to such date.



"Term-Out Borrowing": The meaning specified in Section 3.11(a). "Term-Out Date":
The meaning specified in Section 3.11(a).

 

"Termed-Out Class A-1R Notes": The meaning specified in Section 3.11(b).

 

"Write-Down and Conversion Powers": With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" shall
be deemed to be followed by the phrase "without limitation." The word "will"
shall be construed to have the same meaning and effect as the word
"shall."  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth therein,
herein or in the Indenture), (b) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (c) the words
"herein," "hereof" and "hereunder," and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (d) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

 

 

ARTICLE II

 

PURCHASE, SALE, PAYMENT AND DELIVERY

 

Section 2.01.Purchase, Sale, Payment and Delivery of the Class A-1R Notes on the
ClosingRefinancing Date.

(a) On the basis of the representations, warranties and agreements contained
herein and in the Indenture, but subject to the terms and conditions set forth
herein and in the Indenture, each of the Class A-1R Noteholders agrees to
acquire from the Co-Issuers, on the ClosingRefinancing Date, Class A-1R Notes
with a maximum principal amount (when fully funded by such Class A-1R Noteholder
in accordance with this Agreement and the Indenture) as set forth for such Class
A-1R Noteholder in Schedule 2.01 hereto.

 

(b) The Aggregate Outstanding Amount of the Class A-1R Notes shall, at any time,
evidence only the amount of Borrowings made but not repaid. Upon delivery by the
Co-

5

 

--------------------------------------------------------------------------------

 

Issuers to each Class A-1R Noteholder of the Class A-1R Notes acquired by such
Holder, duly executed by the Co-Issuers and authenticated by the Trustee, such
Holder will be deemed to have acquired such Holder's Class A-1R Notes.

 

 

ARTICLE III

 

CLASS A-1R COMMITMENTS AND BORROWINGS

 

Section 3.01.Class A-1R Commitments.  

(a) Subject to the terms and conditions set forth herein, each Class A-1R
Noteholder agrees to extend funds to the Issuer from time to time during the
Reinvestmentapplicable Revolving Period to fund Class A-1R Borrowings in an
aggregate amount at any one time up to but not exceeding such Class A-1R
Noteholder's Class A-1R Commitment at such time.

 

(b)All extensions of funds by a Class A-1R Noteholder to the Co-Issuers to fund
Class A-1R Borrowings shall be evidenced by an increase in the Aggregate
Outstanding Amount of the Class A-1R Notes held by such Class A-1R Noteholder in
an amount equal to each such funding.

 

(c)Within the foregoing limits and subject to the terms and conditions set forth
herein (including Section 3.11) and in the Indenture, the Issuer may borrow,
prepay and re-borrow funds under the Class A-1R Commitments on a revolving basis
during the Reinvestmentapplicable Revolving Period.

 

Section 3.02.Class A-1R Borrowings.

 

(a)The Issuer, or the Collateral Manager acting on behalf of the Issuer, shall
be permitted to request Borrowings hereunder (each borrowing made under this
Agreement, including any deemed borrowing made by withdrawing funds from a Class
A-1R Purchaser Collateral Account pursuant to Section 3.08, a "Class A-1R
Borrowing" or "Borrowing") in connection with (i) anticipated draws on any
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation
included in the Assets, (ii) the acquisition of additional Collateral
Obligations permitted to be acquired under the Indenture or to be retained by
the Issuer in anticipation of such acquisition, (iii) a Downgrade Draw and, (iv)
the Term-Out Borrowing and (v) the Class A-1R Reinvestment Borrowing.

 

(b)Except as provided in Section 3.08(c) with respect to any Downgrade Draw and
subject to Section 3.11, each Class A-1R Borrowing shall be made pro rata from
each Class A-1R Noteholder in accordance with its Pro Rata Share. The failure of
any Class A-1R Noteholder to extend funds required to be advanced by it shall
not relieve any other Class A-
1R  Noteholder  of  its  obligations  hereunder;  provided  that  the  Class  A-1R
Commitments constitute several and separate, not joint, obligations and no Class
A-1R Noteholder shall be responsible for any other Class A-1R Noteholder's
failure to advance funds as so required.

 

(c)Each Class A-1R Noteholder at its option may fund its Pro Rata Share of any
Borrowing by causing any domestic or foreign branch or Affiliate of such Class
A-1R

6

 

--------------------------------------------------------------------------------

 

Noteholder to make such funding; provided that any exercise of such option shall
not affect the obligation of such Class A-1R Noteholder to fund its Pro Rata
Share of any Borrowing on the specified Class A-1R Borrowing Date or the date of
a Downgrade Draw or the obligation of the Issuer to repay such Borrowing in
accordance with the terms of this Agreement.

 

(d)Any Class A-1R Borrowing pursuant to clauses (i) or (ii) of Section 3.02(a)
shall be in a minimum amount of U.S. $1,000,000 or any integral multiple of U.S.
$1,000 in excess thereof (or the remaining available amount of the Aggregate
Undrawn Amount if such remaining amount is less than U.S. $1,000,000).

 

(e)Except with respect to a Downgrade Draw (but not a Borrowing made from
amounts held in a Class A-1R Purchaser Collateral Account pursuant to a
Downgrade Draw, which shall accrue interest in the same manner as any other
Borrowing), interest shall accrue on the drawn balance of the Class A-1R Notes
at the applicable Interest Rate as set forth in the Indenture. With respect to
any Payment Date, interest on the drawn balance of the Class A-1R Notes (the
"Class A-1R Note Interest") will be an amount payable in arrears equal to (A)
the product of (i) the Aggregate Outstanding Amount of the Class A-1R Notes (as
determined daily for each day during each Interest Accrual Period with respect
to such Payment Date), (ii) the Interest Rate in respect of the Class A-1R
Notes, and (iii) the actual number of days elapsed in such Interest Accrual
Period, divided by (B) 360. The interest accrued on the portion of the
outstanding principal balance of the Class A-1R Notes from a Class A-1R
Borrowing made after the end of the Collection Period for the relevant Payment
Date (which may consist solely of the Class A-1R Reinvestment Borrowing and any
Borrowings the proceeds of which will be used to fund required draws on any
Revolving Collateral Obligation or Delayed Drawdown Obligation included in the
Assets) will not be payable on that Payment Date, but instead will be payable on
the next Payment Date. For so long as the conditions which caused a Downgrade
Draw with respect to a Class A-1R Noteholder are in existence, no interest shall
accrue on the amount which is held in the related Class A-1R Purchaser
Collateral Account in connection with such Downgrade Draw; instead that amount
will be included in the calculation of the Commitment Fees of the related Class
A-1R Noteholder, subject to Section 3.08(d).

 

Section 3.03.Class A-1R Reinvestment Borrowing.

 

(a)On the Class A-1R Reinvestment Borrowing Date, the Issuer (at the direction
of the Collateral Manager) shall make a Class A-1R Borrowing (such Class A-1R
Borrowing, the "Class A-1R Reinvestment Borrowing") in an aggregate amount equal
to the Collateral Obligation Funding Amount.

 

(b)Pursuant to the Indenture, upon receipt of such Class A-1R Reinvestment
Borrowing, the Trustee shall make the following deposits therefrom, at the
direction of the Collateral Manager: (x) first, the Pending Collateral
Obligation Purchase Funding Amount shall be deposited in the Principal
Collection Subaccount as Principal Proceeds and (y) second, the Delayed Drawdown
Funding Amount shall be deposited in the Revolver Funding Account.

 

(c)After the Class A-1R Reinvestment Borrowing, no other Class A-1R Borrowings
will be permitted and the Class A-1R Commitments will thereafter equal the
funded portion of the Class A-1R Notes.

 

7

 

--------------------------------------------------------------------------------

 

Section 3.04.   Requests for Borrowings.

 

(a)To request a Borrowing (other than in respect of a Downgrade Draw or a
Term-Out Borrowing), the Issuer (or the Collateral Manager on behalf of the
Issuer) shall notify the Class A-1R Note Agent (with a copy to the Trustee) of
such request, by electronic messaging system, in the form attached hereto as
Exhibit B and signed by the Issuer or an Authorized Officer of the Collateral
Manager on behalf of the Issuer (a "Class A-1R Borrowing Request" or "Borrowing
Request") by not later than 10:00 a.m., New York time, on the Business Day
immediately preceding the Class A-1R Borrowing Date or Class A-1R Reinvestment
Borrowing Date, as applicable. If any such Borrowing Request is made on one
Business Day's notice to the extent permitted by the immediately preceding
sentence, the  Issuer (or the Collateral Manager on its behalf) shall also
deliver such Borrowing Request directly to the Class A-1R Noteholders by
electronic messaging system. Each such electronic Borrowing Request shall be
irrevocable and shall be confirmed by a simultaneous mailing of the original by
first class mail, postage prepaid, or hand delivery thereof to the Class A-1R
Note Agent (with a copy to the Trustee and the Calculation Agent). Each such
Borrowing Request shall specify the following information:

 

(i)the aggregate amount of the requested Borrowing;

 

(ii)the Borrowing Date; and

 

(iii)the Aggregate Outstanding Amount of the Class A-1R Notes both before and
after giving effect to such Borrowing.

 

(b)Promptly following receipt of a Borrowing Request in accordance with this
Section 3.04 (and in no event later than 3:00 p.m., New York time on the date of
receipt of the Borrowing Request), the Class A-1R Note Agent shall forward (by
fax or electronic messaging system) to each Class A-1R Noteholder a copy of such
Borrowing Request. If any Borrowing Request is made on at least one Business
Day's notice as provided above in the case of draws on any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, the Class A-1R Note Agent
or the Collateral Manager shall ask each Class A-1R Noteholder to confirm in
writing its receipt of such Borrowing Request.

 

(c)Upon receipt of its copy of a Borrowing Request and, as applicable, upon
receipt of notice that amounts have been withdrawn from any Class A-1R Purchaser
Collateral Account to fund any Borrowing, the Calculation Agent shall determine
LIBOR applicable to such Borrowing from a Holder of a Class A-1R Note that is
not a CP Conduit.

 

(d)Notwithstanding anything to the contrary contained herein, on the last day of
the Reinvestment Period, the Issuer, or the Collateral Manager on behalf of the
Issuer, shall automatically be deemed to have requested the Class A-1R
Reinvestment Borrowing, and the holders of the Class A-1R Notes shall be
required to fund their Pro Rata Share of such Class A-1R Reinvestment Borrowing.
The Class A-1R Note Agent shall provide written notice to each Class A-1R
Noteholder of such Class A-1R Reinvestment Borrowing in a form substantially
similar to a Borrowing Request.

 

(e)In the case of Class A-1R Noteholders that are CP Conduits, the relevant CP
Conduit, Program Manager or funding agent, as applicable, shall determine the CP
Rate applicable to the Borrowing for any Interest Accrual Period or portion
thereof, such

8

 

--------------------------------------------------------------------------------

 

determination to be conclusive absent manifest error. Such CP Conduit, Program
Manager or funding agent (as applicable) shall, on or before each Determination
Date, notify the Class A- 1R Note Agent of the CP Rate applicable to the
Borrowing for the related Interest Accrual Period, and promptly upon receipt of
such notice, the Class A-1R Note Agent shall notify each Paying Agent, the
Trustee, the Co-Issuers and the Collateral Manager of the Interest Rate for the
related Interest Accrual Period. The CP Rate for each CP Conduit shall be
calculated, for each day during the period between the date of such notice and
the last day of each Interest Accrual Period (the "Estimate Period"), on the
basis of such CP Conduit's good faith estimate of its funding costs for such
Estimate Period, and the amount of interest payable to such CP Conduit in
respect of the following Interest Accrual Period shall be increased by the
amount, if any, by which interest at the actual CP Rates for such CP Conduit for
the Estimate Period exceeds the amount estimated or shall be decreased by the
amount, if any, by which the  amount of interest at the estimated CP Rates for
such Estimate Period exceeds the amount of interest accrued at the actual CP
Rates. However, on the Stated Maturity, any such increase or decrease that would
be due pursuant to the preceding sentence shall instead be settled and paid on
the Stated Maturity. Each CP Conduit shall supply a reconciliation of such
amounts as provided in this Section 3.04(e) for each such period to the Class
A-1R Note Agent (and the Class A-1R Note Agent shall notify the Co-Issuers, the
Trustee and each Paying Agent) and, absent manifest error, such reconciliation
shall be conclusive and binding on all parties hereto. The interest rate payable
to a CP Conduit shall reflect proportionately the different sources of funding
used during each Interest Accrual Period by the CP Conduit to finance its
funding obligations in respect of the Class A-1R Notes.

 

Section 3.05.Funding of Borrowings.  Subject to Sections 3.08(d), 3.11(b) and
5.02, each Class A-1R Noteholder shall fund its Pro Rata Share of each Borrowing
requested by the Issuer hereunder by wire transfer of immediately available
funds by 3:00 p.m., New York time on the applicable Borrowing Date, to a
specified Account under the Indenture.

 

Section 3.06.Termination and Reduction of Commitments.

 

(a)After the Class A-1R Reinvestment Borrowing, no other Class A-1R Borrowings
will be permitted. The Class A-1R Commitments will terminate on the last day of
the Reinvestment Period (or, if earlier, the date on which the Class A-1R Notes
are optionally redeemed by the Issuer pursuant to Article IX of the Indenture).

 

(b)On any date during the ReinvestmentRevolving Period on which Class A-1 Notes
are repaid or redeemed other than in connection with a Class A-1R Prepayment,
the Class A-1R Commitments shall be reduced by an amount equal to the lesser of
(i) the amount of the Class A-1R Commitments immediately prior to such reduction
and (ii) the product of (1) the amount of the Class A-1R Commitments immediately
prior to such repayment and (2) a ratio the numerator of which is the Aggregate
Outstanding Amount of the Class A-1T Notes redeemed or repaid on such date plus
the Aggregate Outstanding Amount of the Class A-1F Notes redeemed or repaid on
such date and the denominator of which is the Aggregate Outstanding Amount of
the Class A-1T Notes immediately prior to such date plus the Aggregate
Outstanding Amount of the Class A-1F Notes immediately prior to such date (such
that, after giving effect to such reduction in the Class A-1R Commitments, the
ratio of the Class A-1R Commitments to the Aggregate Outstanding Amount of the
Class A-1T Notes at such time plus the Aggregate Outstanding Amount of the Class
A-1F Notes at such time is the same as it was immediately prior to such
payment).

9

 

--------------------------------------------------------------------------------

 

 

(c)Any termination or reduction of the Class A-1R Commitments shall be
permanent. Each reduction of the Class A-1R Commitments shall be made ratably
among the Class A-1R Noteholders in accordance with their respective Pro Rata
Shares. For the avoidance of doubt, once the Class A-1R Commitments have been
permanently reduced to zero or terminated, there will be no requirement that any
Class A-1R Noteholder or transferee of a Class A-1R Note satisfy the Class A-1R
Purchaser Rating Criteria.

 

(d)No termination or reduction of the Class A-1R Commitments shall occur except
as permitted under clause (a), (b) or (c) of this Section 3.06.

 

(e)The Issuer (or, at the request of the Issuer, the Class A-1R Note Agent) will
provide the Class A-1R Noteholders with no less than one Business Day's prior
written notice of any reduction in the Class A-1R Commitments.

 

Section 3.07.Repayment of Borrowings.

 

(a)Subject to Section 3.08(d)(ii), and upon the terms and subject to the
conditions of this Section 3.07, the Co-Issuers, at the direction of the
Collateral Manager, shall have the right to prepay Borrowings, in whole or in
part, on the Class A-1R Notes (each a "Class A-1R Prepayment") on any date that
is a Business Day during the ReinvestmentRevolving Period; provided that (x) no
Class A-1R Prepayment shall be made during the period from (but excluding) any
Determination Date to (but excluding) the related Payment Date and, (y) no Class
A-1R Prepayment shall be made on a date other than a Payment Date unless all
previously incurred and unpaid Breakage Costs have been paid in full and the
Collateral Manager reasonably believes that any Breakage Costs incurred in
connection with the current Class A-1R Prepayment will be paid on the
immediately succeeding Payment Date and (z) the Termed-Out Class A-1R Notes are
not subject to prepayment pursuant to this Section 3.07. Any Class A-1R
Prepayment shall be limited in amount to the Principal Proceeds on deposit in
the Collection Account on the date of the Class A-1R Prepayment for such
application.

 

(b)The aggregate principal amount of any Class A-1R Prepayment (taken as a
whole) shall be at least U.S.$1,000,000 (and integral multiples of U.S. $1,000
in excess thereof), unless otherwise agreed to, in writing (which includes via
email) by all of the Class A-1R Noteholders (or, if the Aggregate Outstanding
Amount of the Class A-1R Notes is less than such amount, the entire Aggregate
Outstanding Amount of the Class A-1R Notes). Any Class A-1R Prepayment shall be
made pro rata according to the Aggregate Outstanding Amount of the Class A-1R
Notes (excluding any Termed-Out Class A-1R Notes).

(c)In order to effect a Class A-1R Prepayment, the Collateral Manager shall give
not fewer than three Business Days' notice (such Business Day, the "Class A-1R
Prepayment Notice Date") thereof in the form attached hereto as Exhibit C to the
Trustee, the Co-Issuers and the Class A-1R Note Agent. Such notice shall specify
the Business Day on which such Class A-1R Prepayment shall occur, the amount of
such Class A-1R Prepayment (being a stated amount, subject to the limitation
referred to above) and whether a draw made on the Class A-1R Notes during the
same Interest Accrual Period is being repaid. The Class A-1R Note Agent shall
give a copy of such notice or other facsimile transmission to each Holder of
Class A-1R Notes at the Holder's address in the Class A-1R Commitment Register.

10

 

--------------------------------------------------------------------------------

 

 

(d)After any such notice referred to in clause (c) is given, the amount of such
Class A-1R Prepayment shall be payable by 10:00 a.m. on the date specified in
such notice.

 

(e)The amount of any Class A-1R Prepayment shall reduce the Aggregate
Outstanding Amount of the Class A-1R Notes and increase the Aggregate Undrawn
Amount by a corresponding amount, but shall not reduce the Class A-1R
Commitments.

 

(f)Accrued interest on the principal amount of the Class A-1R Notes so repaid in
any Class A-1R Prepayment will be paid to the applicable Class A-1R Noteholders
at the time of such Class A-1R Prepayment.

 

Section 3.08.Procedures with Respect to Class A-1R Purchaser Rating Criteria.

(a)[Reserved].

 

(b)[Reserved].

 

(c)The Issuer (or the Collateral Manager on its behalf) shall be entitled to
cause each Class A-1R Noteholder who fails to satisfy the Class A-1R Purchaser
Rating Criteria at any time during the Reinvestmentapplicable Revolving Period,
within 30 days of such failure (unless such Holder again satisfies the Class
A-1R Purchaser Rating Criteria within 30 days after such failure), either to (i)
(x) transfer in full its Commitment  to  a transferee which satisfies the Class
A-1R Purchaser Rating Criteria, or alternatively, as certified to the Class A-1R
Note Agent by such Class A-1R Noteholder, (y) have all of its obligations
hereunder guaranteed by an entity which satisfies the Class A-1R Purchaser
Rating Criteria (any such entity, a "Guarantor") or (z) only if such Person is a
CP Conduit, enter into a liquidity facility which provides sufficient capacity
to cover all of its obligations hereunder on the terms herein with a financing
provider that satisfies the Class A-1R Purchaser Rating Criteria (any such
financing provider, a "Funding Entity"), or (ii) make a deposit on the first
Business Day following the date that is 30 days after such failure (a "Downgrade
Draw Date") of immediately available funds in an amount equal to the entire
unfunded portion of its Class A-1R Commitment and the proceeds of such draw will
be deposited in a Class A-1R Purchaser Collateral Account (a "Downgrade Draw").
For the avoidance of doubt, the Class A-1R Noteholders shall not be required to
satisfy the Class A-1R Purchaser Rating Criteria with respect to the Termed-Out
Class A-1R Notes.

 

(d)Proceeds deposited to such Class A-1R Purchaser Collateral Account in
connection with a Downgrade Draw shall be applied in accordance with the
following:

 

(i)On any date on which such Class A-1R Noteholder is required to fund its Pro
Rata Share of any Borrowing, amounts which would otherwise have been drawn on
such Class A-1R Noteholder's Class A-1R Note pursuant to Section 3.02 absent
such Downgrade Draw shall instead be transferred from such Class A-1R Purchaser
Collateral Account to be applied in accordance with the Indenture, whereupon
interest shall accrue thereon at a rate equal to the applicable Interest Rate in
accordance with the Indenture.

 

11

 

--------------------------------------------------------------------------------

 

(ii)On any date on which a Borrowing (other than a Borrowing in respect of a
Downgrade Draw) is repayable to such Class A-1R Noteholder pursuant to Section
3.07, such repayment shall instead be deposited to such Class A-1R Purchaser
Collateral Account and available to fund future Borrowings as described in
Section 3.08(d)(i) above, whereupon interest shall cease to accrue thereon and
Commitment Fees shall accrue on such amounts.

 

(iii)On any date on which such Class A-1R Noteholder's Commitment is subject to
termination or reduction in accordance with Section 3.06, funds in such Class
A-1R Purchaser Collateral Account in respect of such Class A-1R Noteholder shall
be released to such Class A-1R Noteholder pursuant to an Issuer Order to the
Trustee (with a copy to the Class A-1R Note Agent) (and the Issuer hereby agrees
to deliver such Issuer Order to the Trustee on the date of such termination or
reduction) in respect of such termination or reduction, as applicable, under the
same circumstances as such Class A-1R Noteholder's unfunded Class A-1R
Noteholder's Commitment would have been reduced absent such Downgrade Draw.

 

(iv)Funds on deposit in or credited to the applicable Class A-1R Purchaser
Collateral Account shall be invested by the Trustee in Eligible Investments in
accordance with Section 10.9 of the Indenture pending the application of such
funds in accordance with the terms hereof and of the Indenture.

 

(v)Any funds deposited by a Class A-1R Noteholder into a Class A- 1R Purchaser
Collateral Account and not disbursed from such account in accordance  with
Section 3.08(d)(i) above will not be considered a draw on such Holder's Class
A-1R Notes and interest with respect to such Class A-1R Notes shall not accrue
on such funds (but interest shall accrue on any Borrowings made from amounts
held in any Class A-1R Purchaser Collateral Account). Funds deposited by a Class
A-1R Noteholder into a Class A-1R Purchaser Collateral Account shall constitute
undrawn amounts in respect of the Class A-1R Notes and shall be included in the
Aggregate Undrawn Amount for all purposes hereunder and under the Indenture
(including for the calculation of the Commitment Fees payable to such Class A-1R
Noteholder).

 

(vi)Any investment earnings on the amounts so deposited shall be for the credit
of such Class A-1R Noteholder and payable each calendar month and shall not be
subject to the Priority of Payments.

 

(e)The Issuer, or the Collateral Manager on the Issuer's behalf, shall have the
right to cause a transfer of any Class A-1R Note held by a Class A-1R Noteholder
that fails to satisfy the Class A-1R Purchaser Rating Criteria and that has not
made a Downgrade Draw pursuant to Section 3.08(c) (and the related Class A-1R
Noteholder's Commitment) to a transferee who, or whose Guarantor or Funding
Entity, if any, satisfies the Class A-1R Purchaser Rating Criteria (and the
related Class A-1R Noteholder agrees to take all necessary and reasonably
requested action to facilitate such transfer and assignment); provided that in
connection with such transfer, the transferring Class A-1R Noteholder shall
receive payment in cash for its Class A-1R Notes in an amount at least equal to
the Aggregate Outstanding Amount thereof plus any accrued but unpaid Class A-1R
Note Interest and Commitment Fees thereon and any due and unpaid Class A-1R Note
Additional Amounts, unless such  transferring Class A-1R Noteholder provides its
written consent (in its sole discretion) to receive a lesser amount;

12

 

--------------------------------------------------------------------------------

 

provided, further, if the Class A-1R Note Agent has  advanced amounts on behalf
of the related Class A-1R Noteholder and has not been reimbursed in full for
such advance (including in respect of any interest accrued thereon), such
transfer shall not be made without the written consent of the Class A-1R Note
Agent (in its sole discretion). For the avoidance of doubt, the Class A-1R Note
Agent shall have no obligation to advance amounts on behalf of a Class A-1R
Noteholder without its written consent (in its sole discretion).

 

(f)Any Class A-1R Noteholder that no longer satisfies the Class A-1R Purchaser
Rating Criteria at any time during the Reinvestmentapplicable Revolving Period
or defaults in its obligation to fund its Pro Rata Share of any Class A-1R
Borrowing shall

(i)promptly give written notice of such fact to the Issuer, the Collateral
Manager, the Class A- 1R Note Agent, the Trustee and S&Peach Rating Agency and

(ii) in the case of a failure to satisfy the Class A-1R Purchaser Rating
Criteria, comply with clause (c) of this Section 3.08 within thirty (30) days
after the date on which such Class A-1R Noteholder first fails to satisfy the
Class A-1R Purchaser Rating Criteria.

 

(g)Any funds deposited by a Class A-1R Noteholder to a Class A-1R Purchaser
Collateral Account in connection with a Downgrade Draw pursuant to Section
3.08(c), and any investment income that has accrued thereon, shall be released
to the Class A-1R Noteholder on the next Business Day following the earlier to
occur of (i) the transfer by the Class A-1R Noteholder of its Commitment to one
or more eligible transferees, and (ii) the date on which the Class A-1R
Noteholder satisfies the Class A-1R Purchaser Rating Criteria.

 

(h)If, at any time prior to the termination in full of its Class A-1R
Commitments in accordance with this Agreement, a Class A-1R Noteholder becomes a
Defaulting Holder, the Issuer (or the Collateral Manager on its behalf) shall
have the right to require such Class A-1R Noteholder to assign and, at the
Issuer's request in suchcircumstances, such Class A-1R Noteholder shall assign
all of its rights and obligations hereunder and under the Indenture, with such
Class A-1R Noteholder bearing all out-of-pocket costs and expenses relating
thereto, as promptly as practicable to one or more Persons designated by the
Issuer or the Collateral Manager on its behalf that satisfies the Class A-1R
Purchaser Rating Criteria; provided that in connection with such transfer, the
transferring Class A-1R Noteholder shall receive payment in cash for its Class
A-1R Notes in an amount at least equal to the Aggregate Outstanding Amount
thereof plus any accrued but unpaid Class A-1R Note Interest and Commitment Fees
thereon and any due and unpaid Class A-1R Note Additional Amounts, unless such
transferring Class A-1R Noteholder provides its written consent (in its sole
discretion) to receive a lesser amount. In addition, the Issuer may apply
Principal Proceeds (including Sale Proceeds) as provided under the Indenture to
the extent that the Issuer has entered into commitments on transactions for
which trades have been entered  into but not settled or is required to fund any
unfunded commitment with respect to a Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation and there are insufficient funds for that
purpose on deposit in the Revolver Funding Account. Nothing herein shall be
deemed to relieve any Class A-1R Noteholder from its obligations to
fulfillfulfil its commitments hereunder or to prejudice any rights which the
Issuer (or the Collateral Manager on behalf of the Issuer) may have against a
Class A-1R Noteholder as a result of any such default by such Class A-1R

13

 

--------------------------------------------------------------------------------

 

Noteholder hereunder. Any assignment of a Class A-1R Noteholder's interest in a
Class A-1R Note must comply with Section 7.03 hereof.

 

(i)Neither the Trustee nor the Class A-1R Note Agent shall have any obligation
to monitor whether any Class A-1R Noteholder, transferee or Guarantor satisfies
the Class A-1R Purchaser Rating Criteria or, in the event that any such person
fails to satisfy such criteria, to determine whether such person has complied
with the requirements of the Indenture and this Agreement with respect thereto.

 

Section 3.09.Commitment Fee; Breakage Costs.  The Commitment Fees shall accrue
on the Aggregate Undrawn Amount, as determined daily for each day during each
Interest Accrual Period during the ReinvestmentRevolving Period at the
Commitment Fee Rate and shall be payable by the Co-Issuers in arrears on each
Payment Date as and to the extent provided in Section 11.1 of the Indenture.

 

The Commitment Fees shall rank pari passu with the payment of interest on the
Class A-1 Notes. The Commitment Fees are computed on the basis of a 360 day year
and the actual number of days elapsed during the applicable Interest Accrual
Period. Any Commitment Fees accrued but not paid on prior Payment Dates shall
accrue interest at the highest rate then applicable to the Class A-1R Notes (or
if there are no Borrowings then outstanding, on each day the higher of (x) the
Interest Rate on the Class A-1T Notes and (y) the Interest Rate on the Class
A-1F Notes on such day).

 

If the Issuer (a) pays any principal of any Borrowing on any date other than a
Payment Date (whether in connection with a Class A-1R Prepayment, due to
acceleration or otherwise), (b) fails to effect a Borrowing on the scheduled
date therefor after having submitted a Borrowing Request to the Class A-1R Note
Agent in accordance with Section 3.04 or (c) fails to prepay any Class A-1R Note
after notice thereof has been given in accordance with Section 3.07 and not
revoked as permitted by this Agreement, then upon demand therefor from any Class
A-1R Noteholder, any resulting loss, cost or expense reasonably incurred by it
(such amounts, "Breakage Costs"), shall be payable by the Issuer on the next
Payment Date pursuant to the Priority of Payments.

 

A certificate of any Class A-1R Noteholder setting forth any amount or amounts
that such Class A-1R Noteholder is entitled to receive pursuant to this Section
3.09, and the calculation of such amount or amounts, shall be delivered to the
Co-Issuers, the Trustee and the Class A-1R Note Agent and shall be conclusive
absent manifest error.

 

Section 3.10.Class A-1R Commitment Register

 

(a)The Issuer shall cause to be kept a register (the "Class A-1R Commitment
Register") in which, subject to such reasonable procedures as it may prescribe,
the Issuer shall provide for the recording and registering of the following
information with respect to each Class A-1R Noteholder:

 

(i)the name, notice details, wiring instructions and taxpayer identification
number of such Class A-1R  Noteholder,  together with the names of the

14

 

--------------------------------------------------------------------------------

 

authorized representatives of such Class A- 1R Noteholder and their mailing
address, electronic mail address, telephone and facsimile numbers;

 

(ii)the Aggregate Outstanding Amount of Class A-1R Notes held by such Holder,
the aggregate amount of the related Commitment of such Class A-1R Noteholder,
whether or not such Class A-1R Notes are Termed-Out Class A-1R Notes and the
amount (if any) deposited into a Class A-1R Purchaser Collateral Account with
respect to such Holder;

 

(iii)the date upon which such Class A-1R Noteholder became a Holder of such
Class A-1R Notes; and

 

(iv)whether such Class A-1R Noteholder is a Defaulting Holder.

 

The Class A-1R Note Agent is hereby appointed "Class A-1R Commitment Registrar"
for the purpose of registering and recording the information described in
clauses (i) through (iv) above.

 

The Class A-1R Note Agent shall update the information contained in the Class
A-1R Commitment Register (as identified in items (i) through (iv) above) (A)
upon (i) the transfer of any Class A-1R Note, (ii) each Borrowing, (iii) each
prepayment or repayment of a Borrowing, and (iv) the receipt of written notice
confirming a change in the notice details or the authorized representatives of
any Class A-1R Noteholder and (B) on the Term-Out Date.

 

Absent manifest error, the information contained in the Class A-1R Commitment
Register will be conclusive evidence of the rights and obligations of each Class
A-1R Noteholder with respect to its Commitment and the Class A-1R Notes held by
such Class A-1R Noteholder.

Upon request at any time, the Class A-1R Commitment Registrar shall provide to
the Trustee, the Note Registrar, the Issuer or the Collateral Manager a copy of
the information contained in the Class A-1R Commitment Register and, upon
request at any time by a Class A- 1R Noteholder, the Class A-1R Commitment
Registrar shall provide such Class A-1R  Noteholder a copy of the information
contained in the Class A-1R Commitment Register relating to its Commitment and
the Class A-1R Notes held by such Class A-1R Noteholder.

 

Section 3.11.Term-Out of Class A-1R Notes.



(a)If as of July 18, 2019 (the "Term-Out Date"), the Aggregate Outstanding
Amount of the Class A-1R Notes does not at least equal U.S.$25,000,000, the
Issuer (at the direction of the Collateral Manager) shall make a Class A-1R
Borrowing in an aggregate amount such that after giving effect to such Class
A-1R Borrowing the Aggregate Outstanding Amount of the Class A-1R Notes will at
least equal U.S.$25,000,000 (such Class A-1R Borrowing, the "Term-Out
Borrowing"). Notwithstanding anything to the contrary contained herein, on the
Business Day before the Term-Out Date, the Issuer, or the Collateral Manager on
behalf of the Issuer, shall automatically be deemed to have requested the
Term-Out Borrowing, and, subject to the terms and conditions set forth herein,
the holders of the Class A-1R Notes shall be required to fund their Pro Rata
Share of such Term-Out Borrowing. The Class A-1R Note Agent shall provide
written notice to each Class A-1R Noteholder of such Term-Out Borrowing in a
form substantially similar to a Borrowing Request.

15

 

--------------------------------------------------------------------------------

 



(b)On and after the Term-Out Date, an Aggregate Outstanding Amount of U.S.$
25,000,000 of the Class A-1R Notes (the "Termed-Out Class A-1R Notes") shall no
longer be permitted to be re-borrowed once repaid and shall not be subject to
Class A-1R Prepayments and, for all purposes under the Transaction Documents,
shall no longer constitute revolving Notes.



(c)In furtherance of the foregoing, such Class A-1R Notes shall be converted to
the Termed-Out Class A-1R Notes ratably among the Class A-1R Noteholders on the
Term-Out Date in accordance with their respective Pro Rata Shares.



(d)The provisions of this Section 3.11 shall not affect the amount of the Class
A-1R Commitments. For the avoidance of doubt, after the Term-Out Date, the
Aggregate Undrawn Amount of the Class A-1R Notes shall not exceed U.S.$
25,000,000.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01.Representations and Warranties.   Each of the Issuer and the

Co-Issuer represents and warrants to the Class A-1R Noteholders, the Class A-1R
Note Agent and the Trustee that:

 

(a)It is an exempted company incorporated with limited liability and validly
existing and in good standing under the law of the Cayman Islands (in the case
of the Issuer) or a limited liability company duly formed and validly existing
and in good standing under the law of the State of Delaware (in the case of the
Co-Issuer).

 

(b)It has the power to execute and deliver this Agreement and the Indenture and
to perform its obligations under this Agreement and the Indenture and has taken
all necessary action to authorize such execution, delivery and performance.

 

(c)Such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets.

 

(d)All governmental and other consents that are required to have been obtained
by it with respect to the execution, delivery and performance of this Agreement
and the Indenture have been obtained and are in full force and effect and all
conditions of any such consents have been complied with.

 

(e)Its obligations under this Agreement and the Indenture, when executed by all
parties, as applicable, constitute its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

16

 

--------------------------------------------------------------------------------

 

 

(f)There is not pending or, to its knowledge, threatened against it, any action,
suit or proceeding at law or in equity or before any court, tribunal, government
body, agency  or official or any arbitrator that is likely to affect the
legality, validity or enforceability against it of this Agreement or the
Indenture or its ability to perform its obligations under this Agreement or the
Indenture.

 

(g)Assuming (i) that all representations and warranties of the Class A-1R
Noteholders in clause (c), (e) and (h) of Section 4.02 of this Agreement are
true and correct and assuming compliance by each such Class A-1R Noteholder with
applicable transfer restriction provisions and other provisions herein and in
the Indenture and (ii) that all representations and warranties of all of the
Holders of the Notes in the Indenture (whether deemed or delivered in any
representation letter required under the Indenture) relating to their status
under Section 3(c)(7) of the Investment Company Act of 1940, as amended, and the
related rules and regulations are true and correct and assuming compliance by
each Holder of Notes with applicable transfer restriction provisions and other
provisions in the Indenture, it is not required to register as an investment
company under the Investment Company Act of 1940, as amended.

 

(h)As of the ClosingRefinancing Date (which representations and warranties shall
survive the execution of this Agreement and be deemed to be repeated on each
date on which an Asset is Granted to the Trustee under the Indenture), each
payment of principal or interest with respect to the Class A-1R Notes made under
this Agreement and the Indenture will have been made (i) in payment of a debt
incurred by the Co-Issuers in the ordinary course of business or financial
affairs of the Co-Issuers and (ii) in the ordinary course of business or
financial affairs of the Co-Issuers.

 

Section 4.02.Several Representations of Each Class A-1R Noteholder. Each Class
A-1R Noteholder severally represents and warrants (as to itself only) to the
Issuer, the Co-Issuer and the Class A-1R Note Agent, as of the date hereof (in
the case of the Initial Class A-1R Noteholder), as of the date each transferee
becomes a Class A-1R Noteholder in accordance with Section 7.03 hereof (in the
case of each other Class A-1R Noteholder) and as of the date of each Borrowing,
that:

 

(a)In connection with its purchase of the Class A-1R Notes: (i) none of the
Co-Issuers, the Trustee, the Collateral Administrator, the Class A-1R Note
Agent, the Collateral Manager, the Placement Agent or any of their respective
affiliates are acting as a fiduciary (except to the extent specifically set
forth in the Indenture) or financial or investment adviser for it; (ii) it is
not relying on any written or oral advice, counsel or representations of the
Co-Issuers, the Trustee, the Collateral Administrator, the Class A-1R Note
Agent, the Collateral Manager, the Placement Agent or any of their respective
affiliates other than in the Offering Circular for the Refinancing Notes, if
applicable; (iii) it has read and understands the Offering Circular for the
Refinancing Notes (including, without limitation, the descriptions therein of
the structure of the transaction in which the Class A-1R Notes are being issued
and the risks to purchasers thereof); (iv) it has consulted with its own legal,
regulatory, tax, business, investment, financial, and accounting advisers to the
extent it has deemed necessary, and has made its own investment decisions based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Co-Issuers, the Trustee, the
Collateral Administrator, the Class A-1R Note Agent, the Collateral Manager, the
Placement Agent or any

17

 

--------------------------------------------------------------------------------

 

of their respective affiliates; and (v) it is a sophisticated investor and is
purchasing the Class A-1R Notes with a full understanding of all of the terms,
conditions and risks thereof, and it is capable of assuming and willing to
assume those risks.

 

(b)It is not a member of the public of the Cayman Islands.

 

(c)It is, and on each date that it purchases or funds its Commitment
hereunder  it will be, either (i) not a "U.S. person" (as defined in Regulation
S) or a "U.S. resident" (within the meaning of the Investment Company Act) and
is acquiring the Class A-1R Notes in an "offshore transaction" (as defined in
Regulation S), or, (ii) if it is a "U.S. person" (as defined in Regulation S) or
a "U.S. resident" (within the meaning of the Investment Company Act), it is, and
on each date that it purchases or funds any Commitment under Class A-1R Notes it
will be, both a "qualified institutional buyer" as defined in Rule 144A under
the Securities Act, and a "qualified purchaser" for purposes of Section 3(c)(7)
of the Investment Company Act.

 

(d)On each day from the date on which it acquires its interest in the Class A-
1R Notes through and including the date on which it disposes of its interest in
such Notes  either that (A) if it is, or is acting on behalf of, a Benefit Plan
Investor, as defined in Section 3(42) of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), its acquisition, holding and disposition of
such Notes will not constitute or result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986,
as amended (the "Code"), or (B) if it is a governmental, church, non-U.S. or
other plan, its acquisition, holding and disposition of such Notes do not and
will not constitute or give rise to a non-exempt violation of any law or
regulation that is substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code. Any purported
transfer of a Class A-1R Note or interest therein that does not comply with the
foregoing representations shall be null and void ab initio.

 

(e)It acknowledges that the Offering Circular for the Refinancing Notes does not
constitute an offer to any other person or to the public generally to subscribe
for or otherwise acquire the Class A-1R Notes. Distribution of the Offering
Circular for the Refinancing Notes, or disclosure of any of its contents to any
person other than the Class A- 1R Noteholder and those persons, if any, retained
to advise the Class A-1R Noteholder with respect thereto and other persons
(including, without limitation, any Funding Entity or  financial guarantor)
meeting the requirements of Rule 144A and Regulation S is unauthorized and any
disclosure of any of its contents, without the prior written consent of the
Co-Issuers, is prohibited.

 

(f)It has received and reviewed such information as it deems necessary in order
to make its investment decision and it is not relying on any information that
differs from the information included in the Offering Circular for the
Refinancing Notes, this Agreement and the Indenture.

 

(g)It acknowledges that by entering into this Agreement it is deemed to warrant
and represent as to all the warranties and representations required to be made
or deemed to be made by each purchaser or transferee of Class A-1R Notes under
the Indenture.

 

18

 

--------------------------------------------------------------------------------

 

(h)It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legend on such Notes. It acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
state securities laws for resale of the Notes. It understands that neither of
the Co-Issuers has been registered under the Investment Company Act, and that
the Issuer is exempt from registration as such by virtue of Section 3(c)(7) of
the Investment Company Act. It will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Agreement and Section 2.5 of the Indenture,
including the Exhibits referenced therein.

 

(i)On the ClosingRefinancing Date, it satisfies the Class A-1R Purchaser Rating
Criteria.

 

(j)With respect to each Class A-1R Noteholder that becomes a party to this
Agreement pursuant to Section 7.03 after the ClosingRefinancing Date and during
the ReinvestmentRevolving Period, such Class A-1R Noteholder shall represent and
warrant in a Class A-1R Sale and Transfer Agreement to the Issuer, the
Co-Issuer, the Class A-1R Note Agent, the Collateral Manager and the Trustee
that, on the date on which such Class A-1R Noteholder becomes a party to this
Agreement, such Class A-1R Noteholder satisfies the Class A-1R Purchaser Rating
Criteria, provided that any Class A-1R Noteholder that only acquires Termed-Out
Class A-1R Notes shall not be required to make such representation and warranty.

 

(k)[Reserved].

 

(l)[Reserved].



(k)It is not and will not be treated as a partnership, grantor trust or S
corporation for United States Federal income tax purposes (a "Flowthrough
Entity"), or if it is at the time it becomes a Flowthrough Entity less than 40%
of the assets of such Flowthrough Entity are represented, directly or
indirectly, by the Class A-1R Notes (each person that is described in, and makes
the representation in either of the foregoing clauses, a "Direct Tax Owner").
Further, each purchaser, beneficial owner and subsequent transferee of a Class
A-1R Note agrees that no transfer of the Class A-1R Notes will be effective, and
the Issuer shall not recognize any such transfer of a Class A-1R Note, if, (i)
the Class A-1R Note is transferred on an established securities market, (ii) the
Class A-1R Note is transferred on a secondary market (or substantial equivalent
thereof) within the meaning of section 7704(b) of the Code, or (iii) as a result
of such transfer, there would be more than 28 Direct Tax Owners of Class A-1R
Notes in the aggregate or such transfer would otherwise cause the Issuer to be
treated as a publicly traded partnership as defined in Section 7704(b) of the
Code.



(l)Either (i) it is a U.S. Person or (ii) it has provided an IRS Form W-8ECI to
the Class A-1R Note Agent on or prior to the date hereof (in the case of the
Initial Class A-1R Noteholder) or the date it becomes a Class A-1R Noteholder in
accordance with Section 7.03 hereof (in the case of each other Class A-1R
Noteholder), and it agrees that it will not transfer

19

 

--------------------------------------------------------------------------------

 

the Class A-1R Notes to a Person who is not a U.S. Person, unless such Person
has provided an IRS Form W-8ECI to the Class A-1R Note Agent on or prior to the
date of transfer, and that the Issuer will not recognize any attempted transfer
in contravention of the foregoing.

 

(m)It will treat its Notes as debt of the tax owner of the Issuer's equity (and
where the Issuer is treated as a partnership, as debt of the Issuer) for United
States federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.

(n)It agrees to provide the Issuer, the Trustee, the Collateral Manager and any
agent of the Issuer any information or documentation, to correct and update such
information and take such action that is required under Tax Account Reporting
Rules and/or to avoid the imposition of tax under FATCA, and in the event the
holder fails to provide and update such information or take such actions or in
the event that such holder's ownership of any Notes would otherwise cause the
Issuer (or its sole owner) to fail to achieve Tax Account Reporting Rules
Compliance, to the extent necessary to avoid an adverse effect on the Issuer (or
its sole owner) or any other holder as a result of such failure or the holder's
ownership of Notes, the Issuer will have the right to compel the holder to sell
its Notes, and, if such holder does not sell its Notes within 30 days after
notice from the Issuer or an agent of the Issuer, to sell such  Notes at a
public or private sale called and conducted in any manner permitted by law, and
to remit the net proceeds of such sale (taking into account, in addition to
other related costs and charges, any taxes incurred by the Issuer in connection
with such sale) to the holder as  payment in full for such Notes and neither the
Issuer nor the Trustee will have any liability for any losses that may be
incurred by such holder as a result. It agrees that Issuer may also assign each
such Notes a separate CUSIP or CUSIPs number in the Issuer's sole discretion. In
addition, it agrees that the Issuer has the right under the Indenture to (1)
withhold from any holder or beneficial owner of an interest in Notes that fails
to comply with FATCA and (2) provide any information and documentation provided
to it in connection with Tax Account Reporting Rules regarding such Notes to the
Cayman Islands Tax Information Authority, the IRS and any other relevant tax
authority.

 

 

ARTICLE V

CONDITIONS

Section 5.01.Closing Date.  The obligations of the Class A-1R Noteholders

to fund their respective Pro Rata Share of Class A-1R Borrowings shall not
become effective until the date on which the Indenture and this Agreement are
executed and delivered and the Class A-1R Notes are duly authorized, issued,
authenticated and delivered thereunder.

 

Section 5.02.Conditions to Each Class A-1R Borrowing. Except as otherwise
provided in this Section 5.02, the obligation of each Class A-1R Noteholder to
make an advance to the Issuer on the occasion of any Class A-1R Borrowing
pursuant to this Agreement (other than the funding of a Downgrade Draw) is
subject to the satisfaction of the following conditions (the "Class A-1R
Borrowing Conditions"):

 

20

 

--------------------------------------------------------------------------------

 

(a)the Class A-1R Note Agent shall have received a Class A-1R Borrowing Request
given in accordance with this Agreement;

 

(b)other than in the case of the Class A-1R Reinvestment Borrowing, the Term-Out
Borrowing or a Class A-1R Borrowing the proceeds of which will be used to fund
required draws on any Revolving Collateral Obligation or Delayed  Drawdown
Collateral Obligation included in the Assets, the related Borrowing Date does
not occur during the period from (but excluding) any Determination Date to (but
excluding) the related Payment Date;

 

(c)at the time of and immediately after giving effect to such Class A-1R
Borrowing, no Default or Event of Default has occurred and is continuing or
would result from such Borrowing;

 

(d)(i) such Class A-1R Borrowing, together with the aggregate principal amount
of all other outstanding Class A-1R Borrowings, shall not exceed the  aggregate
amount of Class A-1R Commitments of all Holders of Class A-1R Notes and (ii) for
each Holder of Class A-1R Notes, its Pro Rata Share of such Class A-1R Borrowing
shall not exceed the undrawn amount under such Holder's Class A-1R Commitment;

 

(e)immediately after giving effect to such Borrowing, each of the Coverage Tests
is satisfied; provided that

 

(i)this condition shall be deemed to be satisfied with respect to the funding of
the purchase of any Collateral Obligation if each Coverage Test was satisfied as
of the date the commitment was made by the Issuer to acquire such Collateral
Obligation with respect to which the related notice of Borrowing is given (so
long as such commitment provides for settlement in accordance with customary
procedures in the relevant markets) and

(ii)this condition may be evaluated based on any Trading Plan then in effect in
accordance with Section 12.2(b) of the Indenture;

 

(f)the proceeds of such Borrowing shall be used to fund the purchase of
Collateral Obligations and to fund the Revolver Funding Account to cover
Exposure Amounts relating to Revolving Collateral Obligations and Delayed
Funding Obligations, in each case as provided in the Indenture;

 

(g)none of the proceeds of such Borrowing shall be used by the Issuer, directly
or indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock, and no Borrowing will be secured, directly
or indirectly, by Margin Stock and the Assets will not include any Margin Stock;

 

(h)the representations and warranties of the Issuer contained in the Indenture
and each of the other Transaction Documents shall be true and correct in all
material respects on and as of the date of such Borrowing (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the making of such advance;

 

(i)no law or regulation shall have been adopted, no order, judgment or decree of
any governmental authority shall have been issued, and no litigation shall be
pending or, to the

21

 

--------------------------------------------------------------------------------

 

actual knowledge of an Authorized Officer of the Issuer, threatened, which does
or, with respect to any threatened litigation, seeks to enjoin, prohibit or
restrain, the making or repayment of the advances or the consummation of the
transactions contemplated by the Indenture;

 

(j)each of the Transaction Documents remains in full force and effect and is the
binding and enforceable obligation of the Co-Issuers (except for those
provisions of any Transaction Document not material, individually or in the
aggregate with other affected provisions, to the interests of any of the Class
A-1R Noteholders); and

 

(k)there shall be no Commitment Shortfall immediately after giving effect to
such Borrowing and the application of the proceeds of such Borrowing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Issuer on the date thereof as to the matters specified in paragraphs (a)
through (k) of this Section 5.02.

ARTICLE VI

 

THE CLASS A-1R NOTE AGENT

 

Section 6.01.Appointment.  Each of the Class A-1R Noteholders hereby irrevocably
appoints the Class A-1R Note Agent as its agent and authorizes the Class A-1R
Note Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Class A-1R Note Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.

 

Section 6.02.Certain Duties and Responsibilities.

 

(a)The Class A-1R Note Agent undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement, and no implied covenants
or obligations shall be read into this Agreement against the Class A-1R Note
Agent.

 

(b)Upon certificates and other notices furnished to the Class A-1R Note Agent
and conforming to the requirements of this Agreement, the Class A-1R Note Agent
may, in the absence of bad faith on its part, conclusively rely as to the truth
of the statements and the correctness of the opinions expressed therein;
provided that, in the case of any such certificates which by any provision
hereof are specifically required to be furnished to the Class A-1R Note Agent,
the Class A-1R Note Agent shall be under a duty to examine the same to determine
whether or not they substantially conform on their face to the requirements of
this Agreement and shall promptly, but in any event within three Business Days
in the case of an officer's certificate furnished by the Collateral Manager,
notify the party delivering the same if such certificate or opinion does not so
conform. If a corrected form shall not have been delivered to the Class A-1R
Note Agent within 15 days after such notice from the Class A-1R Note Agent, the
Class A-1R Note Agent shall so notify the Issuer, the Collateral Manager and
each Class A-1R Noteholder.

 

22

 

--------------------------------------------------------------------------------

 

(c)No provision of this Agreement shall be construed to relieve the Class A-1R
Note Agent from liability for its own grossly negligent action, its own grossly
negligent failure to act, or its own willful misconduct, except that:

 

(i)this subsection shall not be construed to limit the effect of subsections (a)
and (b) of this Section 6.02;

(ii)the Class A-1R Note Agent shall not be liable for any error of judgment made
in good faith by any of its officers, unless it shall be proven that the Class
A-1R Note Agent was grossly negligent in ascertaining the pertinent facts;

 

(iii)no provision of this Agreement shall require the Class A-1R Note Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or indemnity reasonably satisfactory to
it against such risk or liability is not reasonably assured to it; and

 

(iv)in no event shall the Class A-1R Note Agent be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits) even if the Class A-1R Note Agent has been advised
of the likelihood of such damages and regardless of the form of such action.

 

(d)For all purposes under this Agreement, the Class A-1R Note Agent shall not be
deemed to have notice or knowledge of any Event of Default unless an officer of
the Class A-1R Note Agent has actual knowledge thereof or unless written notice
of any event which is in fact such an Event of Default is received by the Class
A-1R Note Agent.

 

(e)Whether or not therein expressly so provided, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Class A-1R Note Agent shall be subject to the provisions of
this Section 6.02. The Class A-1R Note Agent shall be afforded the same
protections and benefits (including the right to rely on any written document
delivered to the Class A-1R Note Agent under this Agreement) as that afforded to
the Trustee pursuant to Section 6.3 of the Indenture (but in no event shall
Section 6.1(b) of the Indenture apply).

 

(f)For all purposes under this Agreement, the Trustee shall be afforded the same
protections and benefits under this Agreement as that afforded to the Trustee
pursuant to Article VI of the Indenture.

 

Section 6.03.Compensation.

 

(a)The Issuer agrees, subject to Section 6.03(b):

 

(i)to pay the Class A-1R Note Agent on each Payment Date in accordance with, and
subject to, the Indenture, the Agency Fee for all services rendered by it
hereunder or under the Indenture;

 

23

 

--------------------------------------------------------------------------------

 

(ii)to reimburse the Class A-1R Note Agent (subject to any written agreement
between the Issuer and the Class A-1R Note Agent) forthwith upon its request for
all reasonable costs and expenses (including reasonable attorneys' fees and
expenses) incurred or made by the Class A-1R Note Agent in accordance with any
provision of this Agreement or the Indenture; and

(iii)to indemnify the Class A-1R Note Agent and its officers, directors,
employees and agents for, and to hold them harmless against, any loss, liability
or expense (including reasonable attorneys' fees and expenses) incurred without
gross negligence, willful misconduct or bad faith on their part, arising out of
or in connection with the exercise or performance of any of the Class A-1R Note
Agent's obligations or duties under this Agreement or the Indenture, including
the costs and expenses of defending themselves against any claim or liability in
connection therewith; provided, however, that notwithstanding the foregoing or
any other provision to the  contrary herein, the Issuer shall not in any event
be liable to the Class A-1R Note Agent or its officers, directors, employees and
agents for any consequential, indirect, or special damages arising under, or
incurred in connection with, this Agreement or the Indenture.

 

(b)Any amounts payable to the Class A-1R Note Agent pursuant to this Agreement
shall be payable as Administrative Expenses on each Payment Date only to the
extent that funds are available for such purpose in accordance with the Priority
of Payments, and any such amounts not paid on or prior to any Payment Date shall
remain outstanding and shall be payable on the next Payment Date on which funds
are available for such purpose pursuant to the Priority of Payments.

 

(c)The provisions of this Section 6.03 shall survive the termination of this
Agreement and the removal or resignation of the Class A-1R Note Agent (to the
extent of any fees or indemnified liabilities, costs, expenses and other amounts
arising or incurred prior to,  or arising out of actions or omissions occurring
prior to, such termination, resignation or removal).

 

Section 6.04.Resignation and Removal; Appointment of a Successor.

 

(a)Except as provided in Section 6.04(d) below, no resignation or removal of the
Class A-1R Note Agent and no appointment of a successor Class A-1R Note Agent
pursuant to this Section 6.04 shall become effective until the acceptance of
appointment by the successor Class A-1R Note Agent pursuant to Section 6.05.

 

(b)The Class A-1R Note Agent may resign at any time by giving 30 days' prior
written notice thereof to the Co-Issuers, the Trustee, the Class A-1R
Noteholders, the Collateral Manager and S&Peach Rating Agency.

(c)If at any time the Class A-1R Note Agent shall materially breach its
obligations hereunder or under the Indenture, or shall become incapable of
acting then, in either such case (subject to Section 6.04(a)), (i) the
Co-Issuers, by Issuer Order, may remove the Class A-1R Note Agent, or (ii) any
Class A-1R Noteholder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the removal of the
Class A-1R Note Agent and the appointment of a successor Class A-1R Note Agent.
If at any time the Class A-1R Note Agent shall be adjudged as bankrupt or
insolvent or a receiver or liquidator of the Class A-1R Note Agent or of its
property shall be appointed or any public officer shall take charge or control
of the Class A-1R Note Agent or of its property or affairs for the purpose of

24

 

--------------------------------------------------------------------------------

 

rehabilitation, conservation or liquidation, then, subject to Section 6.04(a),
the Class A-1R Note Agent shall be removed.

 

(d)Notwithstanding the foregoing, the Class A-1R Note Agent may resign its
duties hereunder without any requirement that a successor Class A-1R Note Agent
be obligated hereunder and without any liability for further performance of any
duties hereunder upon at least 30 days' prior written notice to the Collateral
Manager and the Issuer of termination upon the occurrence of any of the
following events and the failure to cure such event within such 30 day notice
period: (i) failure of the Issuer to pay any of the amounts specified in Section
6.03 within 30 days after receipt by the Issuer of an invoice from the Class
A-1R Note Agent for such amount due pursuant to Section 6.03 hereof to the
extent that amounts are available therefor under Section 11.1(a) of the
Indenture or (ii) failure of the  Issuer to provide any indemnity payment or
expense reimbursement to the Class A-1R Note Agent required under Section 6.03
hereof within 30 days of the receipt by the Collateral Manager or the Issuer of
a written request for such payment or reimbursement.

 

(e)If the Class A-1R Note Agent shall resign or be removed in accordance with
the terms hereof, or if a vacancy shall occur in the office of the Class A-1R
Note Agent for any reason, the Co-Issuers, by Issuer Order, shall promptly
appoint a successor Class A-1R Note Agent by written instrument executed by an
Authorized Officer of each of the Co-Issuers and the successor Class A-1R Note
Agent; provided that such successor Class A-1R Note Agent shall be appointed
only upon the written consent of a Majority of the Class A-1R Notes and the
Collateral Manager. If the Co-Issuers shall fail to appoint a successor Class
A-1R Note Agent within 30 days after such notice of resignation, removal or the
occurrence of such vacancy, a successor Class A-1R Note Agent may be appointed
by a Majority of the Class A-1R Notes delivered to the Issuer, the Collateral
Manager and the retiring Class A-1R Note Agent. The successor Class A-1R Note
Agent so appointed shall, forthwith upon its acceptance of such appointment,
become the successor Class A-1R Note Agent and supersede any successor Class
A-1R Note Agent proposed by the Co-Issuers. If no successor Class A-1R Note
Agent shall have been so appointed by the Co-Issuers or such Class A-1R
Noteholders and shall have accepted appointment in the manner hereinafter
provided, the retiring Class A-1R Note Agent or any Class A-1R Noteholder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Class A-1R Note Agent.

 

(f)The Co-Issuers shall give prompt notice of each resignation and each removal
of the Class A-1R Note Agent and each appointment of a successor Class A-1R Note
Agent by mailing written notice of such event by first-class mail, postage
prepaid, to the Trustee, the Collateral Manager, S&Peach Rating Agency and each
Class A-1R Noteholder and the related Guarantor or Funding Entity, if any, as
their names and addresses appear in the Note Register. Each notice shall include
the name and address of the successor Class A-1R Note Agent. If the Co-Issuers
fail to mail any such notice within ten days after acceptance of appointment by
the successor Class A-1R Note Agent, the successor Class A-1R Note Agent shall
cause such notice to be given at the expense of the Co-Issuers.

 

Section 6.05.Acceptance of Appointment by Successor.

 

Every successor Class A-1R Note Agent appointed hereunder shall execute,
acknowledge and deliver to the Co-Issuers and the retiring Class A-1R Note Agent
an instrument

25

 

--------------------------------------------------------------------------------

 

accepting such appointment. Upon delivery of the required instrument, the
resignation or removal of the retiring Class A-1R Note Agent shall become
effective and such successor Class A-1R Note Agent, without any other act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of the retiring Class A-1R Note Agent; provided that upon request of
the Co-Issuers or a Majority of the Class A-1R Notes or the successor Class A-1R
Note  Agent, such retiring Class A-1R Note Agent shall, upon payment of its fees
and expenses then unpaid, execute and deliver an instrument transferring to such
successor Class A-1R Note Agent all the rights, powers, duties and obligations
of the retiring Class A-1R Note Agent.

 

Section 6.06.Class A-1R Note Agent Criteria

 

The Class A-1R Note Agent, and any entity appointed as a successor Class A-1R
Note Agent, shall be required to have a combined capital and surplus of at least
$200,000,000 and a rating assigned by S&P of at least "A-" and having an office
within the U.S. unless the S&P Rating Agency Condition is satisfied with respect
thereto. If the Class A-1R Note Agent publishes reports of condition at least
annually, then for the purposes of this Section 6.06, the combined capital and
surplus of the Class A-1R Note Agent shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. If
at any time the Class A-1R Note Agent shall cease to be eligible in accordance
with the provisions of this Section 6.06, it shall resign immediately in the
manner and with the effect hereinafter specified in this Article VI.

ARTICLE VII MISCELLANEOUS

Section 7.01.Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein (including each consent, notice, direction or
request) shall be in writing and shall be delivered by hand or overnight courier
service or sent by fax or electronic messaging system, as follows:

 

(a)if to the Co-Issuers, the Trustee or the Collateral Manager, at its address
or fax number set forth in the Indenture;

 

(b)if to the Class A-1R Note Agent, at its address or fax number set forth on
Schedule 2.01 or at such other address as shall be designated by the Class A-1R
Note Agent in a notice to the Issuer, each Class A-1R Noteholder and the
Trustee;

 

(c)if to any Class A-1R Noteholder, at its address or fax number set forth on
Schedule 2.01 (in the case of the Initial Class A-1R Noteholder) or in the Class
A-1R Sale and Transfer Agreement delivered by it; or at such other address as
shall be designated by a Class A-1R Noteholder in a notice to the Issuer, the
Class A-1R Note Agent and the Trustee; and

 

(d)if to S&P or DBRS, in the manner specified in the Indenture.All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

26

 

--------------------------------------------------------------------------------

 

Section 7.02.Waivers; Amendments.

 

(a)No waiver of any provision of this Agreement or consent to any departure by
the Issuer therefrom shall in any event be effective unless the same shall be
permitted by Section 7.02(b) and the Indenture, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the funding of any
Borrowing shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Trustee, the Class A-1R Note Agent, any Class A-1R
Noteholder or any other Noteholder may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Co-Issuers, the Class A-1R Note Agent, and each of the Class A-1R
Noteholders and, in the case of any waiver, amendment or modification that
affects the obligations or rights of the Collateral Manager in any manner, the
Collateral Manager. The Issuer will give written notice to S&Peach Rating Agency
of any waiver, amendment or modification of any provision of this Agreement.

 

(c)No waiver, amendment or modification of the Indenture or any other agreement
referred to herein or therein to which either of the Co-Issuers is a party
(other than this Agreement) shall affect any of the rights or obligations under
this Agreement of the parties hereto unless such waiver, amendment or
modification is effected in accordance with the applicable provisions of the
Indenture; provided that no such waiver, amendment or modification shall
increase, or extend the term of any of the Commitments, or extend the time or
waive any requirement for the reduction or termination of any of the
Commitments, without the consent of each of the Class A-1R Noteholders.

 

(d)A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

 

Section 7.03.Successors and Assigns.

 

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and transferees.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and transferees) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Any purported transfer not in compliance with this
Section 7.03 shall be null and void.

 

(b)Neither of the Co-Issuers may assign or delegate any of its rights or
obligations under this Agreement without the prior consent of each Class A-1R
Noteholder, the Class A-1R Note Agent and the Trustee. No Class A-1R Noteholder
may assign any of its rights or obligations under this Agreement or under any
Class A-1R Notes, except that any Class A-1R Noteholder may transfer to one or
more transferees all or a portion of its Class A- 1R Notes and the related
rights and obligations under this Agreement (including all or a  portion of its
Commitment and the advances at the time owing to it), to the extent that (A) any
transfer by a

27

 

--------------------------------------------------------------------------------

 

Class A-1R Noteholder of less than all of a Class A-1R Note or the related
Commitment by such Class A-1R Noteholder shall be of the same ratable portion of
such Class A-1R Note and the related Commitment, (B) no such transfer shall be
effected unless all conditions precedent to the transfer of the relevant Class
A-1R Note specified herein and in the Indenture have been satisfied, (C) no such
transfer shall be effected during the ReinvestmentRevolving Period unless the
transferee satisfies the Class A-1R Purchaser Rating Criteria on the date of
such transfer (as evidenced by a Class A-1R Sale and Transfer Agreement executed
and delivered by such transferee), provided that, for the avoidance of doubt,
the Class A-1R Purchaser Rating Criteria need not be satisfied by a transferee
of Termed-Out Class A-1R Notes, (D) no such transfer shall be effected unless
the parties to such transfer shall have executed and delivered to the Class A-1R
Note Agent (with a copy to the Trustee) a duly completed Class A-1R Sale and
Transfer Agreement and the Issuer and the Class A-1R Note Agent shall have
consented to such transfer, and (E) all interests in a Class A-1R Note shall be
evidenced in definitive, registered form. Each Class A-1R Noteholder may grant
(and the Initial Class A-1R Noteholder has granted) the right to an investment
manager  or other agent to take certain actions hereunder on its behalf. Class
A-1R Notes can only be held in the form of one or more Certificated Notes and
cannot be exchanged for a beneficial interest in a Global Note. Upon acceptance
and recording pursuant to Section 7.03(c), from  and after the effective date
specified in each Class A-1R Sale and Transfer Agreement, the transferee
thereunder shall be a party hereto and, to the extent of the interest
transferred by  such Class A-1R Sale and Transfer Agreement, have the rights and
obligations of a Class A-1R Noteholder under this Agreement, and the
transferring Class A-1R Noteholder thereunder  shall, to the extent of the
interest transferred by such Class A-1R Sale and Transfer Agreement, be released
from its obligations under this Agreement (and, in the case of a Class A-1R Sale
and Transfer Agreement covering all of the transferring Class A-1R Noteholder's
rights and obligations under this Agreement and in respect of Class A-1R Notes,
such Class A-1R Noteholder shall cease to be a party hereto). The Issuer shall
provide, or cause to be provided, notice of any such transfer to S&Peach Rating
Agency.

 

(c)Upon its receipt of a duly completed Class A-1R Sale and Transfer Agreement
executed by a transferring Class A-1R Noteholder and a transferee, the Class
A-1R Note Agent shall accept such Class A-1R Sale and Transfer Agreement and
record the Class A-1R Noteholder identification and amount transferred in the
Class A-1R Commitment Register. No transfer shall be effective for purposes of
this Agreement unless it has been recorded in the Class A-1R Commitment Register
as provided in this paragraph.

 

(d)Any Class A-1R Noteholder may at any time grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Class A-1R Noteholder, including any such grant to a Federal Reserve Bank, and
this Section 7.03 shall not apply to any such grant of a security interest;
provided that no such grant of a securityinterest shall release a Class A-1R
Noteholder from any of its obligations hereunder or substitute any such
transferee for such Class A-1R Noteholder as a party hereto.

 

Section 7.04.Survival.  All covenants, agreements, representations and
warranties made by the Co-Issuers and each Class A-1R Noteholder herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the Indenture shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any advances, regardless of any

28

 

--------------------------------------------------------------------------------

 

investigation made by any such other party or on its behalf and notwithstanding
that the Trustee, the Class A-1R Note Agent or any Class A-1R Noteholder may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any Class A-1R Note or any
amount payable under this Agreement or the Indenture in respect of any Class
A-1R Note is outstanding and unpaid and so long as the Commitments have not
expired or terminated.

 

Section 7.05.Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the
Indenture constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Class A-1R Note Agent and when the Class A-1R Note
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by fax or .pdf shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 7.06.Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any respect in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability in such matter without affecting the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 7.07.Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial Right.

 

(a)THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

(b)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any documents related thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in  any other manner
provided by law.

 

(c)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or

29

 

--------------------------------------------------------------------------------

 

hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in Section
7.07(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient  forum to the
maintenance of such action or proceeding in any such court.

 

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(e)EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY PROCEEDING.

 

Section 7.08.Benefits of Indenture.  Each of the Class A-1R Noteholders hereby
acknowledges and approves the pledge and assignment by the Issuer of all of its
right, title and interest in, to and under this Agreement to the Trustee for the
benefit and security of the Secured Parties pursuant to the Indenture.

 

Section 7.09.Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 7.10.Non-Recourse Obligations.  The Class A-1R Notes and all obligations
of the Co-Issuers under this Agreement are limited recourse obligations payable
solely from the Assets pursuant to the Priority of Payments. Upon realization of
the Assets and the application of the proceeds thereof in accordance with the
Indenture, any outstanding obligations of the Co-Issuers hereunder shall be
extinguished and shall not thereafter revive.

None of the Collateral Manager, the Trustee, the Class A-1R Note Agent, the
Administrator, any of their respective affiliates, security holders (including
shareholders), members, partners, officers, directors or employees, or the
security holders (including shareholders), members, partners, officers,
directors, employees or incorporators of the Co-Issuers, or any other person or
entity will be obligated to make payments on the Class A-1R Notes. Consequently,
the Class A- 1R Noteholders must rely solely on amounts received in respect of
the Assets for the payment of principal thereof and interest and the Commitment
Fee thereon. This section shall survive the termination of this Agreement.

 

Section 7.11.Non-Petition.  Notwithstanding any other provision of this
Agreement, neither the Class A-1R Noteholders nor the Class A-1R Note Agent, in
its owncapacity, may, prior to the date which is one year (or, if longer, the
applicable preference period) and one day after the payment in full of all
Notes, institute against, or join any other Person in instituting against, the
Issuer or the Co-Issuer any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, or other proceedings under federal or
state bankruptcy or similar laws. Nothing in this Section 7.11 shall preclude,
or be deemed to estop, the Class A-1R Noteholders or the Class A-1R Note Agent
(i) from taking any action prior to the expiration of the aforementioned one
year and one day (or longer) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than such Class A-1R
Noteholder, the Class A-1R Note Agent or any of their respective Affiliates, as
applicable, or

30

 

--------------------------------------------------------------------------------

 

(ii) from commencing against the Issuer or the Co-Issuer or any of its
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding, subject to
Section 7.10.  This Section shall survive the termination of this Agreement.

 

Section 7.12. Issuer Orders.  The  Issuer  hereby  agrees  that  if  an  Issuer
Order is required to be delivered in accordance with the terms hereof, it shall
cause such Issuer Order to be delivered promptly following receipt of the
applicable request therefor.

 

Section 7.13. Special Provisions Applicable to CP Conduits.   (a) Each of the
parties hereto (each, a "Restricted Person") hereby agrees that it will not
institute against any CP Conduit, or join any other Person in instituting
against, or encourage, cooperate with or join any Person in instituing against,
any CP Conduit, any proceeding seeking a judgment of insolvency or bankruptcy or
any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors' rights, present a petition for the winding up or
liquidation of any CP Conduit or seek the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for any CP Conduit or for all or substantially all of its
assets prior to the date that is two years and a day (or, if longer, the
applicable preference period then in effect) after the last day on which any
Commercial Paper Notes shall have been outstanding. The obligations under this
Section 7.13(a) shall survive the termination of this Agreement and the payment
of the Notes.

 

(b)Nothing in clause (a) above shall limit the right of any Restricted Person to
file any claim in or otherwise take any action with respect to any proceeding of
the type described in clause (a) above that was instituted against any CP
Conduit by any person other than such Restricted Person, so long as such
Restricted Person did not encourage, cooperate with or join any Person in
instituting such proceeding.

 

(c)Notwithstanding anything to the contrary contained herein, the obligations of
any CP Conduit under this Agreement are solely the corporate obligations of such
CP Conduit and, in the case of obligations of any CP Conduit other than
Commercial Paper Notes, shall be payable at such time as funds are received by
or are available to such CP Conduit in excess of funds necessary to pay in full
all outstanding Commercial Paper Notes and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against such CP Conduit but shall continue to accrue. Each
party hereto agrees that the payment of any claim (as defined in Section 101 of
the Bankruptcy Law) of any such party shall be subordinated to the payment in
full of all Commercial Paper Notes. The provisions of this Section 7.13(c) shall
survive the termination of this Agreement and the payment of the Notes.

 

(d)No recourse under any obligation, covenant or agreement of any CP  Conduit
contained in this Agreement shall be had against any incorporator,  stockholder,
officer, director, employee or agent of such CP Conduit or any agent of such CP
Conduit or  any of their Affiliates (solely by virtue of such capacity) by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it  being expressly agreed and understood that this
Agreement is solely a corporate obligation of any such CP Conduit individually,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, employee or agent of such CP
Conduit or any agent thereof or any of their Affiliates (solely by virtue of
such capacity) or any of them under or by

31

 

--------------------------------------------------------------------------------

 

reason of any of the obligations, covenants or agreements of such CP Conduit
contained in this Agreement, or implied therefrom, and that any and all personal
liability for breaches by any CP Conduit of any of such obligations, covenants
or agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, employee
or agent is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement, provided that the foregoing shall not relieve
any such Person from any liability it might otherwise have as a result of
fraudulent actions taken or omissions made by them. The provisions of this
Section 7.13(d) shall survive termination of this Agreement.

 

(e)Each CP Conduit may act hereunder by and through its Program Manager,
administrator or funding agent, as applicable.

 

(f)Each of the parties hereto waives any right to set-off and to appropriate and
apply any and all deposits and any other indebtedness at any time held or owing
thereby to or for the credit or the account of any CP Conduit against and on
account of the obligations and liabilities of such CP Conduit to such party
under this Agreement.

 

(g)Each CP Conduit agrees that it shall maintain confidentiality in accordance
with the confidentiality provisions of the Indenture, provided that,
notwithstanding anything to the contrary herein or in the Indenture, each CP
Conduit may disclose to its respective Conduit Support Providers, any Affiliates
of any such party and governmental authorities having jurisdiction over such CP
Conduit, Conduit Support Provider, any Affiliate of such party and any Conduit
Rating Agency, the identities of (and other material information regarding) the
Co-Issuers, any other obligor on, or in respect of, any Note issued to such CP
Conduit, the Assets constituting collateral for such Notes and any of the terms
and provisions of the Transaction Documents that it may deem necessary or
advisable.

 

(h)No pledge and/or collateral assignment by any CP Conduit to a Conduit Support
Provider of an interest in the rights of such CP Conduit in any Note issued to
such CP Conduit shall constitute an assignment and/or assumption of such CP
Conduit's obligations under this Agreement or any other Transaction Document,
such obligations in all cases remaining with such CP Conduit. Moreover, any such
pledge and/or collateral assignment of the rights of such CP Conduit shall be
permitted hereunder without further action or consent and any such pledgee may
foreclose on any such pledge and perfect an assignment of such interest and
enforce such CP Conduit's right hereunder notwithstanding anything to the
contrary in this Agreement or any other Transaction Document.

 

Section 7.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any
parties to any Transaction Document, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Transaction
Document, other than an Excluded Liability, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

32

 

--------------------------------------------------------------------------------

 

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability
including, without limitation, a reduction in any accrued or unpaid interest in
respect of such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

(iii)the variation of the terms of any Transaction Document to give effect to
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

33

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GARRISON FUNDING 20162018-2 LLC.,

 

as Issuer

 

By:

 

 

Name:

 

Title:

 

 



 

Garrison Funding 20162018-2 Ltd.

Class A-1R Note Purchase Agreement

--------------------------------------------------------------------------------

 

GARRISON FUNDING 20162018-2 LLC,

 

as Co-Issuer

 

By:

 

 

Name:

 

Title:

 

 



 

Garrison Funding 20162018-2 Ltd.

Class A-1R Note Purchase Agreement

--------------------------------------------------------------------------------

 

NATIXIS, NEW YORK BRANCH,

 

as Class A-1R Note Agent

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 



 

Garrison Funding 20162018-2 Ltd.

Class A-1R Note Purchase Agreement

--------------------------------------------------------------------------------

 

INITIAL CLASS A-1R NOTEHOLDER

 

 

VERSAILLES ASSETS LLC

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Garrison Funding 20162018-2 Ltd.

Class A-1R Note Purchase Agreement

--------------------------------------------------------------------------------

 

ACKNOWLEDGED:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Trustee

 

 

By:

 

 

Name:

 

Title:

 

 

 

Garrison Funding 20162018-2 Ltd.

Class A-1R Note Purchase Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

 

COMMITMENTS; ADDRESSES FOR NOTICES

 

 

INITIAL CLASS A-1R NOTEHOLDERS

 

Name of Holder

Commitment

Versailles Assets LLC

$25,000,00050,000,000

 

Address for Notices

 

Versailles Assets LLC

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Bernard J. Angelo

Tel No: 631.587.4700

 

With a copy to:

Versailles Assets LLC

c/o Natixis, New York Branch

1251 Avenue of the Americas, 4th Floor

New York, NY 10020

Attn: Henry Sandlass

Tel: (212) 891-5868

E-mail: versaillestransactions@us.natixis.com

 

CLASS A-1R NOTE AGENT

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, NY 10020

Attention: Evelyn Clarke

Tel: (212) 891-5879

Email: Evelyn.Clarke@us.natixis.com

with a copy to scsgnotices@us.natixis.com

 

 

 

 

 

 

 

 

Sch-1Class A-1R Note Purchase Agreement

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF CLASS A-1R SALE AND TRANSFER AGREEMENT

Reference is made to the Class A-1R Note Purchase Agreement, dated as of
September 29, 2016 (as modified and supplemented and in effect from time to
time,  the "Class A-1R Note Purchase Agreement"), by and among Garrison Funding
20162018-2 Ltd. (the "Issuer"), Garrison Funding 20162018-2 LLC (the "Co-Issuer"
and, together with the Issuer, the "Co-Issuers"), each of the Class A-1R
Noteholders party thereto from time to time and Natixis, New York Branch, as
Class A-1R Note Agent (together with any successor in such capacity, the "Class
A-1R Note Agent") and the Indenture, dated as of September 29, 2016 (as modified
by the Supplemental Indenture dated as of October 18, 2018 and as further
modified and supplemented and in effect from time to time, the "Indenture"),
entered into among the Issuer, the Co-Issuer and Deutsche Bank Trust Company
Americas, as Trustee (the "Trustee"). Terms used but not defined herein shall
have the respective meanings ascribed thereto in the Class A-1R  Note Purchase
Agreement and, if not defined in the Class A-1R Note Purchase Agreement, in the
Indenture.

 

The Transferor named below (the "Transferor") hereby sells and assigns to the
Transferee named below (the "Transferee"), and the Transferee hereby purchases
and assumes from the Transferor, effective as of the transfer date (the
"Transfer Date") set forth below, the interests set forth below (the
"Transferred Interest") in the Transferor's rights and obligations under the
Class A-1R Note Purchase Agreement, including,  without limitation, the
interests set forth below in the Class A-1R Notes held by (and the related
Commitment of and outstanding principal amount of advances made by) the
Transferor on the Transfer Date. The Transferee hereby acknowledges receipt of a
copy of the Indenture and the Class A-1R Note Purchase Agreement and confirms
that, on the Transfer Date, it satisfies the Class A-1R Purchaser Rating
Criteria (if such Transfer Date is during the Revolving Period) and the other
conditions of the Indenture and the Class A-1R Note Purchase Agreement; provided
that, if the Transferred Interest is solely comprised of Termed-Out Class A-1R
Notes, the Transferee shall not be required satisfy the Class A-1R Purchaser
Rating Criteria. From and after the Transfer Date (A) the Transferee shall be a
party to and be bound by the provisions of the Class A-1R Note Purchase
Agreement and, to the extent of the Transferred Interest, have the rights and
obligations of a Class A-1R Noteholder thereunder and (B) the Transferor shall,
to the extent of the Transferred Interest, relinquish its rights and be released
from  its obligations under the Class A-1R Note Purchase Agreement. The
Transferee hereby represents and warrants to the Issuer that, as of the Transfer
Date, the representations and warranties contained in the Class A-1R Note
Purchase Agreement (including, without limitation, in Sections 3.08 and 4.02
thereof) or any other documents to which the Transferor is a party are, and will
be as of the date of any Borrowing, true and correct in all respects with
respect to the Transferee. The Transferor hereby represents  and  warrants to
the Transferee that, as of the Transfer Date, the Transferor (1) owns the
Transferred Interest free and clear of any lien or other encumbrance and (2) is
not aware of any Default or Event of Default under the Indenture.

Without limitation to the preceding paragraph, the Transferee represents and
warrants to the Issuer, the Co-Issuer, the Class A-1R Note Agent and the
Trustee, as of the date hereof that:

 

A-1

--------------------------------------------------------------------------------

 

(a)In connection with its purchase of the Class A-1R Notes: (i) none of the
Co-Issuers, the Trustee, the Class A-1R Note Agent, the Placement Agent, the
Collateral Manager or any of their respective affiliates are acting as a
fiduciary or financial or investment adviser for it; (ii) it is not relying on
any written or oral advice, counsel or representations of the Co-Issuers, the
Trustee, the Collateral Administrator, the Class A-1R Note Agent, the Placement
Agent, the Collateral Manager or any of their respective affiliates other than
in the Offering Circular for the Refinancing Notes, if applicable; (iii) it has
consulted with its own legal, regulatory, tax, business, investment, financial,
and accounting advisers to the extent it has deemed necessary, and has made its
own investment decisions based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Trustee, the Collateral Administrator, the Class A-1R Note
Agent, the Placement Agent, the Collateral Manager or any of their respective
affiliates; and (iv) it is a sophisticated investor and is purchasing the Class
A-1R Notes with a full understanding of all of the terms, conditions and risks
thereof, and it is capable of assuming and willing to assume those risks.

 

(b)It is not a member of the public of the Cayman Islands.

 

(c)It is, and on each date that it purchases or funds its Commitment hereunder
it will be, either (i) not a "U.S. person" (as defined in Regulation S) or a
"U.S. resident" (within the meaning of the Investment Company Act) and is
acquiring the Class A-1R Notes in an "offshore transaction" (as defined in
Regulation S), or, (ii) if it is a "U.S. person" (as defined in Regulation S) or
a "U.S. resident" (within the meaning of the Investment Company Act), it is, and
on each date that it purchases or funds any Commitment under Class A-1R Notes it
will be, both a "qualified institutional buyer" as defined in Rule 144A under
the Securities Act, and a "qualified purchaser" for purposes of Section 3(c)(7)
of the Investment Company Act.

 

(d)On each day from the date on which it acquires its interest in the Class A-1R
Notes through and including the date on which it disposes of its interest in
such Notes either that (A) if it is, or is acting on behalf of, a Benefit Plan
Investor, as defined in Section 3(42) of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), its acquisition, holding and disposition of
such Notes will not constitute or result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986,
as amended (the "Code"), and (B) if it is a governmental, church, non-U.S. or
other plan, its acquisition, holding and disposition of such Notes do not and
will not constitute or give rise to a non-exempt violation of any law or
regulation that is substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code. Any purported
transfer of a Class A-1R Note or interest therein that does not comply with the
foregoing representations shall be null and void ab initio.

(e)It has received and reviewed such information as it deems necessary in order
to make its investment decision and it is not relying on any information that
differs from the information included in the Offering Circular for the
Refinancing Notes, the Class A-1R Note Purchase Agreement and the Indenture.

 

(f)It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered,

A-2

--------------------------------------------------------------------------------

 

resold, pledged or otherwise transferred only in accordance with the provisions
of the Indenture and the legend on such Notes. It acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. It
understands that neither of the Co-Issuers has been registered under the
Investment Company Act, and that the Issuer is exempt from registration as such
by virtue of Section 3(c)(7) of the Investment Company Act. It will provide
notice to each Person  to whom it proposes to transfer any interest in the Notes
of the transfer restrictions and representations set forth in this Agreement and
Section 2.5 of the Indenture, including the Exhibits referenced therein.

 

(g)As of the date of its acquisition of the Class A-1R Notes, it satisfies the
Class A-1R Purchaser Rating Criteria[Reserved].

(h)As of the date of its acquisition of the Class A-1R Notes, it shall notify
S&Peach Rating Agency of such transfer at the respective addresses set forth in
the Indenture.

 

(i)[Reserved].

 

(j)[Reserved].

 

(i)It is not and will not be treated as a partnership, grantor trust or S
corporation for United States Federal income tax purposes (a "Flowthrough
Entity"), or if it is at the time it becomes a Flowthrough Entity less than 40%
of the assets of such Flowthrough Entity are represented, directly or
indirectly, by the Class A-1R Notes (each person that is described in, and makes
the representation in either of the  foregoing clauses, a "Direct Tax Owner").
Further, each purchaser, beneficial owner and subsequent transferee of a Class
A-1R Note agrees that no transfer of the Class A- 1R Notes will be effective,
and the Issuer shall not recognize any such transfer of a Class A-1R Note, if,
(i) the Class A-1R Note is transferred on an established securities market, (ii)
the Class A-1R Note is transferred on a secondary market (or substantial
equivalent thereof) within the meaning of section 7704(b) of the Code, or (iii)
as a  result of such transfer, there would be more than 28 Direct Tax Owners of
Class A-1R Notes in the aggregate or such transfer would otherwise cause the
Issuer to be treated   as a publicly traded partnership as defined in Section
7704(b) of the Code.

(j)Either (i) it is a U.S. Person or (ii) it has provided an IRS Form W- 8ECI to
the Class A-1R Note Agent on or prior to the Transfer Date, and it agrees
that  it will not transfer the Class A-1R Notes to a Person who is not a U.S.
Person, unless such Person has provided an IRS Form W-8ECI to the Class A-1R
Note Agent on or prior to the Transfer Date, and that the Issuer will not
recognize any attempted transfer in contravention of the foregoing.

 

(k)It will treat its Notes as debt of the tax owner of the Issuer's equity (and
where the Issuer is treated as a partnership, as debt of the Issuer) for United
States federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.

 

(l)It agrees to provide the Issuer, the Trustee, the Collateral Manager and any
agent of the Issuer any information or documentation, to correct and update such
information and take such action that is required under Tax Account Reporting
Rules and/or to avoid the imposition of tax under FATCA, and in the event the
holder fails to provide and update such

A-3

--------------------------------------------------------------------------------

 

information or take such actions or in the event that such holder's ownership of
any Notes would otherwise cause the Issuer (or its sole owner) to fail to
achieve Tax Account Reporting Rules Compliance, to the extent necessary to avoid
an adverse effect on the Issuer (or its sole owner) or any other  holder as a
result of such failure or the holder's ownership of Notes, the Issuer will have
the right to compel the holder to sell its Notes, and, if such holder does not
sell its Notes within 30 days after notice from the Issuer or an agent of the
Issuer, to sell such Notes at a public or private sale called and conducted in
any manner permitted by law, and to remit the net proceeds of such sale (taking
into account, in addition to other related costs and charges, any taxes incurred
by the Issuer in connection with such sale) to the holder as payment in full for
such Notes and neither the Issuer nor the Trustee will have any liability for
any losses that may be incurred by such holder as a result. It agrees that
Issuer may also assign each such Notes a separate CUSIP or CUSIPs number in the
Issuer's sole discretion. In addition, it agrees that the Issuer has the right
under the Indenture to (1) withhold from any holder or beneficial owner of an
interest  in Notes that fails to comply with FATCA and (2) provide any
information and documentation provided to it in connection with Tax Account
Reporting Rules regarding such Notes to the Cayman Islands Tax Information
Authority, the IRS and any other relevant tax authority.

 

The Transferee acknowledges that by entering into this Class A-1R Sale and
Transfer Agreement it is deemed to warrant and represent all the warranties and
representations required to be made by each transferee of Class A-1R Notes under
the Indenture and the Class A-1R Note Purchase Agreement.

 

The Transferee understands that the Co-Issuers, the Trustee, the Class A- 1R
Note Agent and their counsel will rely upon the accuracy and truth of the
foregoing representations, and it hereby consents to such reliance.

 

A-4

--------------------------------------------------------------------------------

 

This Class A-1R Sale and Transfer Agreement shall be governed by and construed
in accordance with the law of the State of New York.

Legal Name of Transferor: Legal Name of Transferee:

Transferee's Address for Notices: Fax No.:

Details of electronic messaging system: Payment Instructions:

Federal Taxpayer ID No. of Transferee: [Transferee is not a CP Conduit].

If Transferee has a Guarantor, the guaranty executed by such Guarantor is
attached hereto.

Effective Date of Transfer (Transfer Date):

 

 

 

Amount Transferred

 

Amount Retained by Transferor

Commitment:

 

U.S.$

 

U.S.$

Outstanding Principal

Amount of Advances:

 

U.S.$

 

U.S.$

Termed-Out Class A-1R Notes

 

U.S.$

 

U.S.$

 

 

A-5

--------------------------------------------------------------------------------

 

The terms set forth above are hereby agreed to:

 

[Name of Transferor], as Transferor

 

 

 

By:

 

Title:

 

 

 

[Name of Transferee], as Transferee

 

 

 

By:

 

Title:

 

 

 

 

A-6

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF BORROWING REQUEST

 

Natixis, New York Branch 1251 Avenue of the Americas New York, NY 10020

 

[CLASS A-1R NOTEHOLDER]1

 

Deutsche Bank Trust Company Americas 1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Structured Credit Services – Garrison Funding 20162018-2

 

Gentlemen and Ladies:

 

This Class A-1R Borrowing Request is delivered to you pursuant to Section 3.04
of the Class A-1R Note Purchase Agreement, dated as of September 29, 2016
(together with all amendments, if any, from time to time made thereto, the
"Class A-1R Note Purchase Agreement"), by and among Garrison Funding 20162018-2
Ltd. (the "Issuer"), Garrison Funding 20162018-2 LLC (the "Co-Issuer"), each of
the Class A-1R Noteholders party thereto and Natixis, New York Branch, as Class
A-1R Note Agent (the "Class A-1R Note Agent"). Unless otherwise defined herein
or the context otherwise requires, terms used herein have the meanings ascribed
thereto in the Class A-1R Note Purchase Agreement.2

 

The Issuer hereby requests that a Borrowing be made in the aggregate principal
amount of $         on                        , 20      .   Prior to giving
effect to such Borrowing, the Aggregate Outstanding Amount of the Class A-1R
Notes was $      .  After giving effect to such Borrowing, the Aggregate
Outstanding Amount of the Class A-1R Notes will be $                     .

 

The Issuer hereby acknowledges and agrees that each of the delivery of this
Borrowing Request and the acceptance by the Issuer of the proceeds of the
Borrowing requested hereby constitute a representation and warranty by the
Issuer that, on the date of such Borrowing, and before and after giving effect
thereto and to the application of the proceeds therefrom, all statements set
forth in Section 4.01 and Section 5.02 of the Class A-1R Note Purchase Agreement
are true and correct in all respects and all conditions set forth in Section
5.02 of the Class A-1R Note Purchase Agreement have been satisfied.

 

The Issuer agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Class A-1R Note Agent and
each Class A-1R Noteholder. Except to the extent, if any, that prior to the time
of the Borrowing requested hereby the Class A-1R Note Agent and each Class A-1R
Noteholder shall receive written notice to

 

1 Required for Borrowing Request made with one Business Day's notice pursuant to
Section 3.04.

2 A Borrowing Request is not needed in respect of a Downgrade Draw.

 

B-1

 

--------------------------------------------------------------------------------

 

the contrary from the Issuer, each matter certified to herein shall be deemed
once again to be certified as true and correct at the date of such Borrowing as
if then made.

 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Payment Instructions:

[                                               ]

 

ABA: [                                    ]

 

Account Number: [                 ]

 

Account Name: [                    ]

 

Reference: [                            ]

 

The Issuer has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this          day of         , 20     .

 

Garrison Funding 20162018-2 Ltd.

 

 

 

By:

 

Name:

 

 

Title:

 

 

 

B-2

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF CLASS A-1R PREPAYMENT NOTICE

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, NY 10020

 

Garrison Funding 20162018-2 Ltd.

c/o Maples  FS Limited

P.O. Box 1093, Boundary Hall

Cricket Square

George Town, Grand Cayman KY1-1102

Cayman Islands

 

Garrison Funding 20162018-2 LLC

c/o Puglisi & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

Deutsche Bank Trust Company Americas

1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Structured Credit Services – Garrison Funding 20162018-2

 

Gentlemen and Ladies:

 

This Class A-1R Prepayment Notice is delivered to you pursuant to Section
3.07(c) of the Class A-1R Note Purchase Agreement, dated as of September 29,
2016 (together with all amendments, if any, from time to time made thereto, the
"Class A-1R Note Purchase Agreement"), by and among Garrison Funding 20162018-2
Ltd. (the "Issuer"), Garrison Funding 20162018-2 LLC (the "Co-Issuer"), each of
the Class A-1R Noteholders party thereto and Natixis, New York Branch, as Class
A-1R Note Agent (the "Class A-1R Note Agent"). Unless otherwise defined herein
or the context otherwise requires, terms used herein have the meanings ascribed
thereto in the Class A-1R Note Purchase Agreement.

 

This is to give you notice that a Class A-1R Prepayment in the aggregate
principal amount of $       will be made on                      , 20      . [If
a draw made on the Class A-1R Notes during the same Interest Accrual Period is
being repaid, also include: Kindly note that the draw made on          , 20    
is being repaid hereby.]

 

 

 

 

 

GARRISON CAPITAL INC.

 

 

 

By:

 

Name:

 

 

Title:

 

 

 

C-1

 